Exhibit 10.1

EXECUTION VERSION

THIRD AMENDED AND RESTATED

LEASE AGREEMENT

(STANTON/BRADY/CELESTE ASSETS)

between

SHARYLAND DISTRIBUTION & TRANSMISSION SERVICES, L.L.C.

and

SHARYLAND UTILITIES, L.P.

December 31, 2015

 

STANTON/BRADY/CELESTE ASSETS LEASE AGREEMENT



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I LEASE

     1   

1.1.

 

Lease of Stanton/Brady/Celeste Assets

     1   

1.2.

 

Exclusive Rights

     3   

1.3.

 

Absolute Net Lease

     3   

1.4.

 

Waiver by Lessee

     4   

1.5.

 

Quiet Enjoyment

     4   

ARTICLE II TERM OF LEASE

     4   

2.1.

 

Term

     4   

2.2.

 

Approvals upon Expiration or Termination

     4   

2.3.

 

Purchase Option upon Expiration or Termination

     5   

ARTICLE III RENT

     5   

3.1.

 

Rent

     5   

3.2.

 

Rent Supplements

     9   

3.3.

 

Confirmation of Percentage Rent

     12   

3.4.

 

Additional Rent

     13   

3.5.

 

No Set Off

     13   

3.6.

 

Late Payment Penalty

     13   

3.7.

 

Credit Support

     13   

3.8.

 

Other Revenue

     14   

3.9.

 

Survival

     14   

ARTICLE IV LESSEE’S REPRESENTATIONS, WARRANTIES AND COVENANTS

     14   

4.1.

 

Maintenance, Operation and Repair of the Stanton/Brady/Celeste Assets

     14   

4.2.

 

Licenses and Permits

     15   

4.3.

 

Property Taxes and Other Assessments and Fees

     15   

4.4.

 

Requirements of Governmental Agencies and Regulatory Authorities

     15   

4.5.

 

Liens

     16   

4.6.

 

Hazardous Materials

     16   

4.7.

 

Indebtedness

     17   

4.8.

 

Records

     17   

4.9.

 

Surrender

     17   

4.10.

 

Cooperation; Transition Services

     18   

4.11.

 

Lessee’s Authority

     18   

4.12.

 

Litigation

     18   

4.13.

 

Financing

     18   

ARTICLE V LESSOR’S REPRESENTATIONS, WARRANTIES AND COVENANTS

     20   

5.1.

 

Lessor’s Authority

     20   

5.2.

 

Liens and Tenants

     21   

5.3.

 

Condition of Assets

     21   

 

STANTON/BRADY/CELESTE ASSETS LEASE AGREEMENT



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

5.4.

 

Requirements of Governmental Agencies

     21   

5.5.

 

Hazardous Materials

     21   

5.6.

 

Litigation

     21   

5.7.

 

Records

     22   

5.8.

 

Limitation

     22   

ARTICLE VI LOSS AND DAMAGE; INSURANCE

     22   

6.1.

 

Loss and Damage to the Stanton/Brady/Celeste Assets

     22   

6.2.

 

Insurance

     23   

ARTICLE VII REPORTING

     24   

7.1.

 

Financing Arrangements

     24   

7.2.

 

Regulatory Information and Cooperation.

     25   

7.3.

 

Mutual Obligations

     26   

ARTICLE VIII ASSIGNMENT

     26   

ARTICLE IX DEFAULT

     27   

9.1.

 

Lessee Default

     27   

9.2.

 

Lessor Default

     28   

9.3.

 

Right to Cure

     28   

9.4.

 

Remedies

     29   

ARTICLE X CAPITAL EXPENDITURES

     29   

10.1.

 

Capital Expenditures Generally

     29   

10.2.

 

Capital Expenditures Funded by Lessor

     30   

10.3.

 

Capital Expenditures Funded by Lessee

     30   

10.4.

 

Footprint Project Construction Activities

     30   

10.5.

 

Ownership of Footprint Projects

     31   

10.6.

 

Asset Acquisitions

     31   

10.7.

 

Reimbursements

     32   

ARTICLE XI REGULATORY COOPERATION

     32   

11.1.

 

Jurisdiction

     32   

11.2.

 

Cooperation

     32   

ARTICLE XII INDEMNITY

     33   

12.1.

 

General Indemnity

     33   

12.2.

 

Environmental Indemnity

     33   

12.3.

 

Survival

     34   

ARTICLE XIII MISCELLANEOUS

     34   

13.1.

 

Limitation of Damages

     34   

 

STANTON/BRADY/CELESTE ASSETS LEASE AGREEMENT



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

13.2.

 

Condemnation

     34   

13.3.

 

Confidentiality

     35   

13.4.

 

Successors and Assigns

     35   

13.5.

 

Rent Obligations Not Excused by Force Majeure, Etc.

     35   

13.6.

 

Further Assurances; Policies and Procedures

     35   

13.7.

 

Arbitration

     36   

13.8.

 

Notices

     37   

13.9.

 

Entire Agreement; Amendments

     38   

13.10.

 

Legal Matters

     38   

13.11.

 

Partial Invalidity

     38   

13.12.

 

Recording

     38   

13.13.

 

Intention of Parties; True Lease

     38   

13.14.

 

Rules of Construction

     39   

 

APPENDICES:   Appendix A   —   Definitions

 

EXHIBITS:

 

Exhibit A   —   Assets Exhibit B   —   Subordinated Debt Terms Exhibit C   —  
Insurance

 

SCHEDULES:

 

  Schedule 3.2(b)   Form – Rent Supplement

 

STANTON/BRADY/CELESTE ASSETS LEASE AGREEMENT



--------------------------------------------------------------------------------

THIRD AMENDED AND RESTATED

LEASE AGREEMENT

(STANTON/BRADY/CELESTE ASSETS)

This THIRD AMENDED AND RESTATED LEASE AGREEMENT (STANTON/BRADY/CELESTE ASSETS)
(this “Agreement”) is entered into effective as of December 31, 2015 (the
“Effective Date”), between Sharyland Distribution & Transmission Services,
L.L.C. (together with its permitted transferees, successors and assigns,
“Lessor”), and Sharyland Utilities, L.P. (together with its permitted
transferees, successors and assigns, “Lessee”), and in connection herewith,
Lessor and Lessee agree, covenant and contract as set forth in this Agreement.
Lessor and Lessee are sometimes referred to in this Agreement as a “Party” or
collectively as the “Parties”.

Certain capitalized terms used in this Agreement have the meaning assigned to
them in Appendix A attached hereto.

WITNESSETH:

WHEREAS, Lessor and Lessee entered into that certain Second Amended and Restated
Lease Agreement effective as of December 1, 2014 (as amended, restated,
supplemented or otherwise modified from time to time, the “Amended and Restated
Lease”), pursuant to which Lessee leases the Stanton/Brady/Celeste Lease Assets
from Lessor; and

WHEREAS, the Amended and Restated Lease will expire on December 31, 2015, and
the Parties wish to extend the term of the Amended and Restated Lease and make
certain other changes as set forth herein.

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt of which is hereby acknowledged, the Parties hereto
hereby amend and restate the terms of the Amended and Restated Lease as follows:

ARTICLE I

LEASE

1.1. Lease of Stanton/Brady/Celeste Assets.

(a) Upon the terms and conditions set forth in this Agreement, Lessor hereby
grants to Lessee the exclusive right to use and operate the
Stanton/Brady/Celeste Lease Assets. Subject to necessary regulatory approvals
and the final paragraph of Section 1.1(b), this Agreement is intended by Lessor
and Lessee to be a master lease of the Stanton/Brady/Celeste Lease Assets, as
they existed as of July 13, 2010 (the “Original Lease Date”), and as they have
been or may continue to be altered or expanded thereafter by Footprint Projects
in which Lessor has an interest.

(b) The Stanton/Brady/Celeste Assets shall consist of (x) the original assets
leased by Lessor to Lessee as of the Original Lease Date, (y) assets that
constitute Footprint Projects, other

 

STANTON/BRADY/CELESTE ASSETS LEASE AGREEMENT



--------------------------------------------------------------------------------

than any such Footprint Projects funded by Lessee pursuant to Section 10.3
(except as otherwise provided in Section 10.3), and (z) any components of the
Stanton/Brady/Celeste Assets that are repaired or replaced pursuant to
Section 6.1. The Stanton/Brady/Celeste Assets shall consist of each of the
following components which are owned by Lessor as of the Original Lease Date (or
that are described within clause (y) or clause (z) above) and that are located
within the area depicted on Exhibit A:

(i) towers and poles affixed to the land, and all necessary and proper
foundations, footings, crossarms and other appliances and fixtures for use in
connection with said towers, poles and lines;

(ii) overhead, underground and underwater electrical distribution, transmission
and communications lines, together with related ductwork and insulators;

(iii) distribution transformers mounted on towers or poles and/or anchored to
concrete pads;

(iv) electric substation and switching facilities, including all associated
transformers, circuit breakers, resistors, capacitors, buses, interconnection
and switching facilities, control and protection equipment which monitors the
Stanton/Brady/Celeste Assets, and the building housing the foregoing items;

(v) all facilities associated with any high-voltage direct current
interconnections (“HVDC Ties”), including alternating current (“AC”) / direct
current (“DC”) converter stations;

(vi) electric meters affixed to buildings or residences or otherwise required to
operate the Stanton/Brady/Celeste Assets;

(vii) real estate assets, including real property, interests in real property or
real property rights (as defined in Section 856(c)(5)(B) of the Code and the
regulations promulgated thereunder, and not otherwise included in Sections
1.1(b)(i) – 1.1(b)(vi) above) owned or leased by Lessor and underlying the
Stanton/Brady/Celeste Assets, including, without limitation, easements,
licenses, rights of way and other real property interests located within the
area depicted on Exhibit A or such other area as may be depicted in a Rent
Supplement; and

(viii) all other systems or property owned or leased by Lessor, as identified in
the uniform system of accounts for major electric utilities, 18 C.F.R. Part 101,
as adopted and amended from time to time by FERC (the “FERC Uniform System of
Accounts”) (not otherwise included in Sections 1.1(b)(i) – 1.1(b)(vii) above).

Notwithstanding anything to the contrary in this Agreement, the Parties do not
intend or agree to enter into a lease with respect to any Footprint Project or
other alteration, expansion or addition to the Stanton/Brady/Celeste Assets (and
the Lessee shall not be authorized to use or operate such Footprint Project,
alteration, expansion or addition to the Stanton/Brady/Celeste Assets) unless
and until such time as the Parties first execute a Rent Supplement for the

 

2

STANTON/BRADY/CELESTE ASSETS LEASE AGREEMENT



--------------------------------------------------------------------------------

underlying Footprint Project and such Footprint Project is placed in service,
and such Rent Supplement together with this Agreement shall be treated as a new
lease with respect to such Footprint Project. The Parties further agree and
acknowledge that a Rent Supplement will be executed with respect to each
Footprint Project before such Footprint Project is placed in service, and
references in this Agreement to “Stanton/Brady/Celeste Assets” rely on the
assumption that this is the case.

(c) Notwithstanding anything to the contrary in this Section 1.1, for so long as
Lessor is in compliance with its obligation to fund Capital Expenditures
pursuant to Article X, Lessor may notify Lessee of its intention to transfer
certain assets that would otherwise constitute Stanton/Brady/Celeste Assets
under this Agreement (the “Transferred Assets”) to a TRS. Upon any such
notification, the TRS and Lessee shall negotiate in good faith a lease agreement
with respect to such Transferred Assets, on terms and conditions that are
comparable to those contained herein, and, upon the execution of such lease, the
Transferred Assets shall no longer constitute Stanton/Brady/Celeste Assets
hereunder.

1.2. Exclusive Rights. Throughout the Term of this Agreement, Lessee shall have
the exclusive right (a) to operate and use the Stanton/Brady/Celeste Lease
Assets for the transmission and distribution of electricity in accordance with
applicable rules and regulations of all regulatory agencies having regulatory
jurisdiction over the Stanton/Brady/Celeste Assets, including without
limitation, the PUCT, as well as applicable rules and regulations of ERCOT, TRE,
NERC and other Regulatory Authorities, and (b) to utilize the
Stanton/Brady/Celeste Lease Assets for other opportunities and uses (provided
that such other uses do not interfere with the current or future transmission
and delivery of electricity, Good Utility Practice or Applicable Laws and do not
adversely affect the reliability and safety of the Stanton/Brady/Celeste Assets
or the ERCOT electric grid). Throughout the Term of this Agreement, Lessor shall
have access to the Stanton/Brady/Celeste Assets at all reasonable times for
purposes of inspection and for the purposes of improving, expanding or
modernizing the Stanton/Brady/Celeste Assets in accordance with Article X.
Except in the case of emergency, prior to Lessor’s access of the
Stanton/Brady/Celeste Assets, Lessor will provide written notification to
Lessee’s operations personnel.

1.3. Absolute Net Lease. This Agreement is intended by the Parties to be an
absolute net lease (and, except as otherwise specified herein, the expenses and
costs associated with the lease, license, servicing, insuring, maintenance,
repair and operation of the Stanton/Brady/Celeste Assets and the performance of
Lessee’s obligations under this Agreement shall be for the account of the
Lessee, unless expressly stated that such expenses or costs are for the account
of Lessor or some other Person). Other than as expressly provided herein,
(a) Lessee’s obligation to make all payments of Rent as and when the same shall
become due and payable in accordance with the terms of this Agreement shall be
absolute, irrevocable and unconditional and shall not be affected by any
circumstance or subject to any abatement or diminution by set-off, deduction,
counterclaim, recoupment, agreement, defense, suspension, deferment,
interruption or otherwise, and (b) until such time as all Rent required to be
paid has been paid, Lessee shall have no right to terminate this Agreement or to
be released, relieved or discharged from its obligation to make, and shall not
suspend or discontinue, any payment of Rent for any reason whatsoever.

 

3

STANTON/BRADY/CELESTE ASSETS LEASE AGREEMENT



--------------------------------------------------------------------------------

1.4. Waiver by Lessee. Lessee hereby waives, to the extent permitted by
Applicable Law, any and all rights which it may now have or which at any time
hereafter may be conferred upon it, by statute or otherwise, to modify,
terminate, cancel, quit or surrender this Agreement except in accordance with
the express terms hereof.

1.5. Quiet Enjoyment. Lessee shall be entitled to the peaceful and quiet
enjoyment of the Stanton/Brady/Celeste Lease Assets, subject to the terms of
this Agreement, so long as Lessee is not in default of this Agreement beyond
applicable notice and cure periods.

ARTICLE II

TERM OF LEASE

2.1. Term. Subject to the provisions of Section 2.2 of this Agreement, or as
otherwise stated herein, this Agreement became effective on the Original Lease
Date and, effective as the Effective Date, is hereby extended and shall continue
through December 31, 2017 unless otherwise terminated in a manner consistent
herewith (collectively, as extended pursuant to this Agreement, the “Existing
Term”). Thereafter, this Agreement may be renewed for subsequent terms (each, a
“Renewal Term” and, collectively with the Existing Term, the “Term”) by mutual
agreement of the Parties; provided, however, that the Rent for any Renewal Term
shall be targeted to provide the Lessor with a Comparable Rate of Return on the
then-current Rate Base of the Stanton/Brady/Celeste Assets.

2.2. Approvals upon Expiration or Termination.

(a) Notwithstanding any provisions to the contrary herein, Lessee shall not
surrender, resign, transfer, assign or otherwise cease to be the operator of the
Stanton/Brady/Celeste Assets at any time, including upon the termination of this
Agreement or at the expiration of the Term, without first acquiring any
necessary regulatory approvals from the PUCT or other Regulatory Authorities
regarding such surrender, resignation, transfer, assignment or cessation of such
operatorship; provided that, in the event of expiration or termination, the
Parties shall use commercially reasonable efforts to obtain all necessary
regulatory approvals of the transfer of such operatorship as soon as reasonably
practicable.

(b) During any period of time after the expiration of the Term or termination of
this Agreement but prior to Lessee’s acquisition or receipt of any necessary
regulatory approvals with respect to Lessee’s surrender, resignation, transfer,
assignment or other cessation of its operation of the Stanton/Brady/Celeste
Assets (such period of time being herein referred to as the “Extended Period of
Operatorship”), Lessee shall continue to operate the Stanton/Brady/Celeste
Assets and shall continue to pay all Extended Period Rent and perform all of
Lessee’s other obligations under this Agreement; provided, however, that if
regulatory approval is not obtained within twelve (12) months of initiation of
the approval process and such delay is (a) due to Lessor’s failure to reasonably
pursue such approval, then the amounts payable as Rent will be eighty percent
(80%) of such amount, or (b) due to Lessee’s failure to reasonably pursue such
approval, then the amounts payable as Rent will be one hundred five percent
(105%) of such amount.

 

4

STANTON/BRADY/CELESTE ASSETS LEASE AGREEMENT



--------------------------------------------------------------------------------

(c) Upon the expiration of the Term or termination of this Agreement, Lessee
shall use commercially reasonable efforts to obtain all necessary regulatory
approvals as soon as reasonably practicable from the PUCT or other Regulatory
Authorities to transfer or assign the CCNs for the Stanton/Brady/Celeste Assets
to Lessor or a third party designated by Lessor and acceptable to the PUCT or
other Regulatory Authorities.

(d) The obligations of Lessee and Lessor contained in this Section 2.2 shall
survive the expiration of the Term or termination of this Agreement.

2.3. Purchase Option upon Expiration or Termination. Upon the later of (a) the
expiration of the Term or termination of this Agreement or (b) the expiration of
the Extended Period of Operatorship (if any), Lessor shall have the option to
purchase from Lessee any equipment or other property, tangible or intangible
(including regulatory assets), owned by Lessee and principally used in
connection with and necessary for the operation of the Stanton/Brady/Celeste
Assets (including any Nonseverable Footprint Projects owned by Lessee, if any),
subject to any required regulatory approvals. The purchase price for such
property or equipment shall be the greater of (i) the net book value thereof
plus 10% and (ii) the fair market value thereof as determined by mutual
agreement of Lessor and Lessee. If the Parties fail to agree on the amount of
the purchase price, the purchase price shall be submitted to arbitration in
accordance with Section 13.7, pursuant to which the Arbitration Panel shall be
empowered to determine the amount of the purchase price, based on submissions by
each of Lessee and Lessor.

ARTICLE III

RENT

3.1. Rent. Lessee will pay to Lessor in lawful money of the United States of
America which shall be legal tender for the payment of public and private debts,
at Lessor’s address set forth in Section 13.8 hereof or at such other place or
to such other Person, as Lessor from time to time may designate in a written
notice to Lessee, all Rent contemplated hereby during the Term on the basis
hereinafter set forth. If there is a dispute as to the amount of Rent to be paid
by Lessee, either Party may submit the dispute to arbitration pursuant to
Section 13.7. However, Lessee shall be required to pay, as and when Rent is due
and payable hereunder, the Undisputed Rent until such time as the dispute is
resolved by agreement between the Parties or by arbitration pursuant to
Section 13.7.

(a) Base Rent: Lessee will pay Lessor an amount of base rent equal to the amount
set forth on the then-effective Rent Supplement, which shall be payable monthly
in arrears 45 days after the conclusion of the month. The amount of base rent
owed pursuant to this Section 3.1(a) may be supplemented by the Parties from
time to time in accordance with Section 3.2. The amount of base rent payable
pursuant to this Section 3.1(a), as supplemented from time to time pursuant to
Section 3.2, is referred to as “Base Rent.”

(b) Percentage Rent: In addition to the Base Rent set forth above, Lessee
covenants and agrees to pay to Lessor, as percentage rent, an annual amount
equal to the percent of Gross Revenues during the applicable Lease Year in
excess of the Annual Percentage Rent Breakpoint for such Lease Year, all as set
forth on the then-effective Rent Supplement. The percentage amounts used for the
calculation of percentage rent owed pursuant to this Section 3.1(b) (the

 

5

STANTON/BRADY/CELESTE ASSETS LEASE AGREEMENT



--------------------------------------------------------------------------------

“Percentage Rent Percentages”) may be supplemented by the Parties from time to
time in accordance with Section 3.2 to account for additions to the
Stanton/Brady/Celeste Assets. The percentage rent payable pursuant to this
Section 3.1(b), as supplemented from time to time pursuant to Section 3.2, is
referred to as “Percentage Rent.”

(c) Percentage Rent Breakpoints: With respect to the Annual Percentage Rent
Breakpoint for each Lease Year: (1) the “First Lease Quarter Percentage Rent
Breakpoint” shall be 25% of the Annual Percentage Rent Breakpoint for such Lease
Year; (2) the “Second Lease Quarter Percentage Rent Breakpoint” shall be 50% of
the Annual Percentage Rent Breakpoint for such Lease Year; and (3) the “Third
Lease Quarter Percentage Rent Breakpoint” shall be 75% of the Annual Percentage
Rent Breakpoint for such Lease Year.

(d) Gross Revenues:

(i) As used in this Agreement, subject to Section 3.1(d)(ii), the “Gross
Revenues” of the Stanton/Brady/Celeste Assets shall mean and include all fees,
charges and other revenues, computed without duplication, generated by or
otherwise (x) received by or payable to Lessee in connection with or which are
the result of the operation of the Stanton/Brady/Celeste Assets (and any assets
related to the Stanton/Brady/Celeste Assets owned by Lessee), as set forth in
the FERC Uniform System of Accounts or such other accounts as may be applicable
from time to time in which Lessee records its revenues from operation of the
Stanton/Brady/Celeste Assets; (y) received by or payable to Lessee from other
opportunities and uses of the Stanton/Brady/Celeste Assets pursuant to
Section 1.2(b) hereof; or (z) arising from insurance proceeds for business
income lost from an insured event related to the Stanton/Brady/Celeste Assets;
provided that, “Gross Revenues” shall not include (1) any payment received by
Lessee as CIAC; (2) any items which are of a pure pass-through nature where such
items are charged to and collected from customers of Lessee but which carry
regulatory responsibility to remit such collections without offset or deduction
to a third party, including, but not limited to, items such as: (A) sales taxes
or other charges collected by Lessee on behalf of a taxing authority; (B) fees,
charges and other revenues collected by Lessee that can be specifically traced
to any regulatory approved costs incurred by Lessee that have been ordered or
permitted by the PUCT to be recovered through Lessee’s rates such as system
benefit fund and transmission cost recovery factor; (C) fees, charges and other
revenues collected by Lessee that can be specifically traced to any deferred
costs funded by Lessee that have been ordered or permitted by the PUCT to be
recovered through a tariff rider; and (D) such other items that Lessor and
Lessee agree to in good faith are consistent with the foregoing and should be
included prospectively in the list set forth in this clause (2) and in the event
the Lessor and Lessee cannot agree on what items should be included on such
list, then either Lessor or Lessee may submit such matter to arbitration
pursuant to Section 13.7, pursuant to which the Arbitration Panel shall be
empowered to determine which such items shall be included on such list, based on
submissions by each of the Lessee and the Lessor; and (3) Revenues Attributable
to Lessee CapEx. The term “Unadjusted Gross Revenues” means the amount of Gross
Revenue, calculated in accordance with this Section 3.1(d)(i), without giving
effect to the offset set forth in clause (3), above, related to Revenues
Attributable to Lessee CapEx.

 

6

STANTON/BRADY/CELESTE ASSETS LEASE AGREEMENT



--------------------------------------------------------------------------------

(ii) Except as set forth below, all ERCOT Transmission Revenues will be
allocated to the Stanton/Brady/Celeste Assets covered by this Agreement based
upon the following formula: Multiply (x) total ERCOT Transmission Revenues
received by Lessee by (y) a fraction, the numerator of which is the Transmission
Net Plant in Service for the Stanton/Brady/Celeste Assets covered by this
Agreement and the denominator of which is the total Transmission Net Plant in
Service for all regulated electric transmission systems owned by Lessor or an
affiliate thereof and operated by Lessee or a subsidiary thereof within ERCOT
(the “TCOS Allocation”). As of the Effective Date, all regulated electric
transmission systems operated by Lessee or a subsidiary thereof within ERCOT are
owned by Lessor or a subsidiary or parent entity thereof. As long as that is the
case, Transmission Net Plant in Service and Transmission Gross Plant in service
shall be derived exclusively from the financial statements of Lessor and agreed
to by Lessee. If Lessee or any subsidiary thereof operates any electric
transmission systems within ERCOT that are not leased from Lessor or an
affiliate thereof, then the Parties will negotiate in good faith an equitable
and appropriate mechanism for allocating ERCOT Transmission Revenues based on
the Transmission Net Plant in Service of the respective electric transmission
systems and in the event the Parties cannot agree on an equitable and
appropriate mechanism, then either Party may submit such matter to arbitration
pursuant to Section 13.7, pursuant to which the Arbitration Panel shall be
empowered to determine such equitable and appropriate TCOS Allocation mechanism,
based on submissions by each of the Lessee and the Lessor. The most recent TCOS
Allocation agreed to by Lessor and Lessee will govern the allocation described
in this Section 3.1(d)(ii), which TCOS Allocation may be set forth in a Rent
Supplement but will not be required to be included in a Rent Supplement to be
effective. Either Party may request a revision to such TCOS Allocation, based on
the most recent available monthly balance sheet, no more frequently than once
every sixty (60) days or in connection with any Rent Supplement or Rent
Validation executed and delivered by the Parties. If the Parties are unable to
agree to an allocation, such matter will be submitted to arbitration pursuant to
Section 13.7. “Gross Revenues,” for purposes hereof, will include the amount of
such ERCOT Transmission Revenues allocated to the Stanton/Brady/Celeste Assets
pursuant to this Section 3.1(d)(ii), if any, plus any other amounts, such as
distribution revenue, that constitute Gross Revenues pursuant hereto, minus
(without duplication) Revenues Attributable to Lessee CapEx.

(iii) The Parties contemplate that there may be Capital Expenditures for assets
that are placed in service and that are related and fairly allocable to the
Stanton/Brady/Celeste Assets or the Stanton Transmission Loop Assets and are
classified as Lessee CapEx. Unless the Parties agree otherwise based on
appropriate factors at the time of the negotiation, Capital Expenditures that
qualify as Lessee CapEx will qualify as Lessee CapEx on the date that the assets
developed with such Capital Expenditures are placed in service. In such a case,
Revenues Attributable to Lessee CapEx shall be determined and such portion shall
be subtracted from Unadjusted Gross Revenues in order to calculate Gross
Revenues. For these purposes, Revenues Attributable to Lessee CapEx shall be
targeted to equal that portion of the Unadjusted Gross Revenues collected by
Lessee which equals the amount needed to provide Lessee with the equivalent of a
Comparable Rate of Return on any such Lessee CapEx (except that, in determining
such Comparable

 

7

STANTON/BRADY/CELESTE ASSETS LEASE AGREEMENT



--------------------------------------------------------------------------------

Rate of Return, the Parties will not consider Lessee’s creditworthiness and
there will be no Agreed-to-Discount). It is understood and agreed that such
determinations of the Revenues Attributable to Lessee CapEx are intended to
provide an accurate and reasonably administrable means of ensuring that the
Lessee (and not the Lessor) will receive a Comparable Rate of Return
attributable to the capital invested by Lessee in the Lessee CapEx. The Revenues
Attributable to Lessee CapEx shall be determined solely to provide a Comparable
Rate of Return on such Lessee CapEx and shall not be determined with reference
to, or with any intention to true up, the effect of any difference between the
initially anticipated and the actual return of or on prior Lessee CapEx. The
Parties understand that there may be Capital Expenditures that relate to both
(1) the Stanton/Brady/Celeste Assets and/or the Stanton Transmission Loop Assets
and (2) to other transmission and/or distribution systems owned or operated by
Lessee or an affiliate thereof, and, in such circumstance, the Parties will
negotiate in good faith to determine the portion of such Capital Expenditures
that constitute Lessee CapEx hereunder. In the event the Parties cannot
determine such portion, then either Party may submit such matter to arbitration
pursuant to Section 13.7, pursuant to which the Arbitration Panel shall be
empowered to determine such portion of Capital Expenditures that constitute
Lessee CapEx hereunder, based on submissions by each of the Lessee and the
Lessor. Lessee agrees to provide Lessor with sufficient information regarding
Lessee CapEx so that Lessor can monitor amounts actually spent on Lessee CapEx.
If Lessee expects there will be any Lessee CapEx, Lessee may request, no more
frequently than annually, that the Parties determine the Revenues Attributable
to Lessee CapEx which relate to such Lessee CapEx for each subsequent Lease
Year. Lessee will use reasonable efforts to make such request coincide with a
Rent Supplement pursuant to Section 3.2(a). Each supplement and related
determination of Revenues Attributable to Lessee CapEx for any Lease Year which
is specified in this Section 3.1(d)(iii) shall be memorialized in the manner
specified in Section 3.2(b).

(e) Payment of Percentage Rent: Percentage Rent shall be paid by Lessee to
Lessor not later than the date forty-five (45) days after the end of each Lease
Quarter as herein provided. Lessee shall record Gross Revenues in order to
provide an audit trail for the Gross Revenues. Lessee shall deliver a written
statement to Lessor, accompanied by a CFO Certificate, within forty-five
(45) days after the end of each Lease Quarter, stating (1) the Gross Revenues
for that Lease Quarter, (2) the cumulative total through the end of that Lease
Quarter of Gross Revenues for such Lease Year, (3) the Percentage Rent
Breakpoint (the First Lease Quarter Percentage Rent Breakpoint, the Second Lease
Quarter Percentage Rent Breakpoint, the Third Lease Quarter Percentage Rent
Breakpoint or the Annual Percentage Rent Breakpoint for such Lease Year, as
applicable), utilized by Lessee and applicable to Lessee’s calculation of
Percentage Rent through the end of that Lease Quarter, and (4) the cumulative
total of any Percentage Rent then due and the cumulative total of any Percentage
Rent previously paid with respect to any prior Lease Quarter(s) within such
Lease Year. If such CFO Certificate indicates that any Percentage Rent is due
for such Lease Quarter (or such Lease Year, as applicable), based upon the
cumulative total of Gross Revenues through the end of such Lease Quarter and the
applicable Percentage Rent Breakpoint reflected in such statement, then Lessee
shall pay and deliver any Percentage Rent then due with the statement and CFO
Certificate for such Lease Quarter (or such Lease Year, as applicable). With
respect to the final Percentage Rent calculation for any Lease Year, Lessee

 

8

STANTON/BRADY/CELESTE ASSETS LEASE AGREEMENT



--------------------------------------------------------------------------------

shall receive a credit for any Percentage Rent previously paid with respect to
such Lease Year. If the Percentage Rent payments previously made by Lessee to
Lessor for the first three Lease Quarters of a Lease Year, on a cumulative
basis, exceed the annual amount of Percentage Rent payable by Lessee to Lessor
for such Lease Year, then Lessee shall receive a credit for such excess amount
against the next Percentage Rent payment(s) becoming due and payable by Lessee
to Lessor under this Agreement. The applicable Percentage Rent Breakpoint shall
also be adjusted pro rata for any partial Lease Quarters or partial Lease Years
at the beginning and/or end of the Term. All statements deliverable by Lessee to
Lessor under this Agreement shall be delivered to the place where rent is then
payable, or to such other place or places as Lessor may from time to time direct
by written notice to Lessee.

3.2. Rent Supplements.

(a) The Parties have executed a Rent Supplement with respect to the Rent in
effect as of the Effective Date (the “Renewal Rent Supplement”). This
Section 3.2(a) will not require any amendment to Rent unless the Parties expect
Incremental CapEx and the Parties have not previously entered into a Rent
Supplement with respect to such Incremental CapEx. If the Parties expect
Incremental CapEx (“Expected Incremental CapEx”), then the Parties will
negotiate in good faith to supplement Rent and other matters in accordance with
this Section 3.2. In connection therewith, the Parties will negotiate the
pre-tax rate of return that Lessor should earn on such Incremental CapEx, which
will be based generally on an agreed-to discount from the rate of return that
public utility companies generally earn in the State of Texas at the time of
such Rent Supplement negotiation, adjusted in the manner agreed to by the
Parties (if justified) to take into account the creditworthiness of Lessee at
the time of such Rent Supplement negotiation (the “Agreed-to-Discount”). Such
discount will be based on the comparable discount agreed to in connection with
the negotiation of rent pursuant to the McAllen Lease and other leases between
Lessee and Lessor (or an affiliate thereof), as modified to take into account
appropriate factors at the time of such Rent Supplement negotiation. Such
pre-tax rate of return, as determined in accordance with this paragraph, is
referred to as a “Comparable Rate of Return.” The following will apply to the
determination of the matters set forth on the Rent Supplement:

(i) The Parties will supplement Base Rent and Percentage Rent in a manner
intended to provide a Comparable Rate of Return for Lessor on the Expected
Incremental CapEx. Such Comparable Rate of Return will be achieved by a split
between Base Rent and Percentage Rent in the proportions requested by Lessor and
agreed to by Lessee.

(ii) Unless the Parties agree otherwise based on appropriate factors at the time
of the negotiation, Capital Expenditures will qualify as Incremental CapEx on
the date the assets subject to such Capital Expenditures are placed in service
(notwithstanding that Capital Expenditures that are included in CapEx Budgets
pursuant to Article X are for such purposes measured based on the date the
related Capital Expenditures are incurred).

(iii) Notwithstanding anything herein to the contrary, such supplement shall be
determined solely to provide a Comparable Rate of Return on such Expected
Incremental CapEx and shall not be determined with reference to, or with any
intention to true up, the effect of any difference between the initially
anticipated and the actual return of or on, or the Base Rent or Percentage Rent
payable with respect to, the Stanton/Brady/Celeste Assets as in place prior to
the additions resulting from such Expected Incremental CapEx.

 

9

STANTON/BRADY/CELESTE ASSETS LEASE AGREEMENT



--------------------------------------------------------------------------------

(b) The Parties will memorialize the results of all Incremental CapEx
supplements and Lessee CapEx supplement negotiations by executing and delivering
a Rent Supplement, which will set forth the amount of contemplated Incremental
CapEx, new Base Rent, a new Percentage Rent Schedule, new Revenues Attributable
to Lessee CapEx, Lessee CapEx, new TCOS Allocation (if applicable), the
effective date on which such changes will occur and the term of such Rent
Supplement (if applicable). In no event will any new Base Rent or new Percentage
Rent be payable, or any Revenues Attributable to Lessee CapEx be taken into
account as a reduction to Unadjusted Gross Revenues, before the assets funded by
the related Incremental CapEx or Lessee CapEx are placed in service. The Rent
Supplement may also include the projected in-service date of the Incremental
CapEx or Lessee CapEx to which the Rent Supplement applies. Upon execution and
delivery of any such Rent Supplement, this Agreement will be deemed amended
thereby. If necessary, Exhibit A will be supplemented to reflect new assets
funded by Incremental CapEx. The Rent Supplement shall have the term set forth
therein, not to extend past the then-current Term of this Agreement. At the end
of the term of each Rent Supplement, the Parties shall negotiate a new Rent
Supplement for the Lessee CapEx and Incremental CapEx covered by such prior Rent
Supplement using the Comparable Rate of Return methodology set forth in Sections
3.1(d)(iii) and 3.2(a). Notwithstanding the foregoing, the Percentage Rent
Percentages and Annual Percentage Rent Breakpoints reflected on such new Rent
Supplement with respect to the Rate Base covered by such prior Rent Supplement
shall be as set forth on the Percentage Rent Schedule of such prior Rent
Supplement.

(c) This Section 3.2(c) sets forth the process by which the Parties may request
and effect Rent Validations.

(i) If following the execution and delivery of a Rent Supplement there is a
difference in (A) the amount of actual Incremental CapEx compared to the amount
contemplated by the then-effective Rent Supplement, (B) the amount of actual
Lessee CapEx compared to the amount contemplated by the then-effective Rent
Supplement, or (C) the placed-in-service date of such Incremental CapEx or
Lessee CapEx compared to what was contemplated at the time of the then-effective
Rent Supplement, then, at any time within two years of the date the Parties
agree to a Rent Supplement, either Party may request a Rent Validation. If there
has been such a difference, the Parties will supplement Incremental CapEx, Base
Rent, Percentage Rent Percentages, Annual Percentage Rent Breakpoints, Revenues
Attributable to Lessee CapEx and/or Lessee CapEx, as applicable, to what they
would have been, at the time of the Rent Supplement, to reflect (1) the amount
of actual Incremental CapEx and Lessee CapEx and/or (2) the actual dates such
Incremental CapEx and/or Lessee CapEx was placed in service, but keeping fixed
all other relevant assumptions and inputs, including the Comparable Rate of
Return. For the avoidance of doubt, in no circumstance will a Rent Validation
occur to account for any difference between the initially anticipated and the
actual return of or on the Incremental CapEx and/or Lessee CapEx, and no such
difference will be taken into account as part of such Rent Validation. The
Parties also will negotiate in good faith to determine (x) whether one Party
should make a lump sum payment to the other Party as a result of excess or
deficient Rent that Lessee paid, prior to the date of the effective date of

 

10

STANTON/BRADY/CELESTE ASSETS LEASE AGREEMENT



--------------------------------------------------------------------------------

the Rent Validation, in connection with the Rent Supplement, and, (y) if
applicable, the amount of any such lump sum payment. The Parties will
memorialize the result of any Rent Validation negotiation by executing and
delivering a revised Rent Supplement, which will set forth revised expected
Incremental CapEx, Lessee CapEx, Base Rent, Percentage Rent Percentages, Annual
Percentage Rent Breakpoints and/or Revenues Attributable to Lessee CapEx, as
applicable, the effective date on which such changes will occur and, if
applicable, the amount of the lump sum payment that one Party must make to the
other Party (which payment must be made within 30 days of the execution and
delivery of such revised Rent Supplement). Any lump sum payments received by
Lessor under this Section 3.2(c)(i) shall be treated as Rent by the Parties.
Upon execution and delivery of any such Rent Validation, this Agreement will be
deemed amended thereby. For the avoidance of doubt, notwithstanding expiration
of the Existing Term on December 31, 2017, upon request of either Party made at
any time before March 1, 2018, the Parties will conduct a Rent Validation
pursuant to this Section 3.2(c)(i) in order to determine (I) whether one Party
should make a lump sum payment to the other Party as a result of excess or
deficient Rent Lessee paid, prior to the date of the effective date of such Rent
Validation, in connection with the Rent Supplement, given any negotiated
supplement, and, (II) if applicable, the amount of any such lump sum payment.
The provisions of this Section 3.2(c)(i) will apply to any such lump sum
payment.

(ii) The Renewal Rent Supplement was negotiated and agreed to in the fourth
quarter of 2015 based on, among other things, estimates of the Rate Base amount
related to the Stanton/Brady/Celeste Lease Assets and any Lessee CapEx as of
December 31, 2015. If either Party determines there is a difference in the
amount of actual Rate Base of the Stanton/Brady/Celeste Lease Assets and any
related Lessee CapEx as of December 31, 2015, compared to the amount
contemplated in connection with the negotiation of the Renewal Rent Supplement,
then, on or before March 1, 2016, either Party may request a Rent Validation. If
there has been such a difference, the Parties will supplement Base Rent,
Percentage Rent Percentages, Annual Percentage Rent Breakpoints, Revenues
Attributable to Lessee CapEx and/or Lessee CapEx, as applicable, to what they
would have been, at the time of the Rent Supplement, to reflect the amount of
actual Rate Base, but keeping fixed all other relevant assumptions and inputs,
including the Comparable Rate of Return. For the avoidance of doubt, in no
circumstance will a Rent Validation occur to account for any difference between
the initially anticipated and the actual return of or on Rate Base and/or Lessee
CapEx, and no such difference will be taken into account as part of such Rent
Validation. The Parties also will negotiate in good faith to determine
(A) whether one Party should make a lump sum payment to the other Party as a
result of excess or deficient Rent Lessee paid, prior to the date of the
effective date of the Rent Validation, in connection with the Rent Supplement,
and, (B) if applicable, the amount of any such lump sum payment. The Parties
will memorialize the result of any Rent Validation negotiation by executing and
delivering a revised Rent Supplement, which will set forth revised expected
Lessee CapEx, Base Rent, Percentage Rent Percentages, Annual Percentage Rent
Breakpoints and/or Revenues Attributable to Lessee CapEx, as applicable, the
effective date on which such changes will occur and, if applicable, the amount
of the lump sum payment that one Party must make to the other

 

11

STANTON/BRADY/CELESTE ASSETS LEASE AGREEMENT



--------------------------------------------------------------------------------

Party (which payment must be made within 30 days of the execution and delivery
of such revised Rent Supplement). Any lump sum payments received by Lessor under
this Section 3.2(c)(ii) shall be treated as Rent by the Parties. Upon execution
and delivery of any such revised Rent Supplement, this Agreement will be deemed
amended thereby.

(iii) The Parties will reasonably cooperate to minimize the number of Rent
Validations, and prospective Rent Supplements and Rent Validations (including
Rent Validations pursuant to clause (i) and clause (ii) above) may be combined
into one revised, amended and restated Rent Supplement.

(d) In connection with the foregoing provisions of this Section 3.2, Lessor and
Lessee shall use good faith efforts to agree to a Rent Supplement, renewal of a
Rent Supplement or Rent Validation, as applicable, within 60 days of a request
therefor by either Party. If, by the end of such 60 day period, Lessee and
Lessor cannot in good faith agree to the terms of a Rent Supplement, renewal of
a Rent Supplement or Rent Validation, such dispute shall be submitted to
arbitration in accordance with Section 13.7, pursuant to which the Arbitration
Panel shall be empowered to determine the terms of such Rent Supplement, renewal
of a Rent Supplement or Rent Validation (including any lump sum payment amount),
based on submissions by each of the Lessee and the Lessor.

3.3. Confirmation of Percentage Rent.

(a) In the event that Lessee determines that the Percentage Rent paid with
respect to any Lease Year exceeded the amount of Percentage Rent actually due
for such Lease Year (such overage being the “Excess Percentage Rent”), Lessee
shall promptly notify Lessor of such fact and shall deliver a new CFO
Certificate (the “Revised Certificate”) setting forth the corrected calculations
of the Percentage Rent due for such Lease Year and identifying the amount of the
Excess Percentage Rent. Upon Lessor’s reasonable verification of the information
set forth in the Revised Certificate, Lessor shall refund to Lessee the Excess
Percentage Rent. Notwithstanding anything to the contrary contained herein, in
no event shall Lessor have any obligation under this Section 3.3(a) to refund
any Excess Percentage Rent if Lessor has not received the Revised Certificate by
March 31 of the year following the Lease Year for which the Excess Percentage
Rent was paid.

(b) Lessee shall utilize, or cause to be utilized, an accounting system for the
Stanton/Brady/Celeste Assets in accordance with the FERC Uniform System of
Accounts, that will accurately record all data necessary to compute Percentage
Rent, and Lessee shall retain and shall allow Lessor and its representatives to
have reasonable access to, for at least five (5) years after the expiration of
each Lease Year, reasonably adequate records conforming to such accounting
system showing all data necessary to conduct Lessor’s Audit and to compute
Percentage Rent for the applicable Lease Years and to otherwise file or defend
tax returns and reports to any Regulatory Authority.

(c) Lessor shall have the right from time to time to cause its accountants or
representatives to conduct an inspection, examination and/or audit (a “Lessor’s
Audit”) of all of Lessee’s records, including supporting data, sales and excise
tax returns and the records described in Section 3.3(b), reasonably required to
complete such Lessor’s Audit and to verify Percentage

 

12

STANTON/BRADY/CELESTE ASSETS LEASE AGREEMENT



--------------------------------------------------------------------------------

Rent, subject to any prohibitions or limitations on disclosure of any such data
under applicable laws, regulations and governmental requirements. If any
Lessor’s Audit discloses a deficiency in the payment of Percentage Rent, and
either Lessee agrees with the result of Lessor’s Audit or the matter is
otherwise determined or compromised, Lessee shall forthwith pay to Lessor the
amount of the deficiency, as finally agreed or determined, together with
interest at the Overdue Rate from the date when said payment should have been
made to the date of payment thereof. In addition to the amounts described above
in this Section 3.3(c), if any Lessor’s Audit discloses a deficiency in the
payment of Percentage Rent which, as finally agreed or determined, exceeds 3% of
the amount paid, Lessee shall pay the costs of Lessor’s Audit. In no event shall
Lessor undertake a Lessor’s Audit after March 31 of the second year following
the Lease Year for which such audit is requested.

(d) Any proprietary information obtained by Lessor pursuant to the provisions of
this Section 3.3 shall be treated as confidential, except that such information
may be used, subject to appropriate confidentiality safeguards, in any
litigation or arbitration between the Parties and except further that Lessor may
disclose such information to lenders and investors, including prospective
lenders or investors and to any other persons to whom disclosure is necessary or
appropriate to comply with Applicable Laws, regulations and governmental
requirements and to comply with any reporting requirements applicable to Lessor
or Lessee under any applicable securities laws or regulations or any listing
requirements of any applicable securities exchange.

(e) Any dispute as to the existence or amount of any deficiency in the payment
of Percentage Rent as disclosed by Lessor’s Audit shall, if not otherwise
settled by the Parties, be submitted to arbitration pursuant to the provisions
of Section 13.7.

3.4. Additional Rent. In addition to Base Rent and Percentage Rent, Lessee also
will pay and discharge as and when due and payable all other amounts,
liabilities, obligations and impositions that Lessee assumes or agrees to pay
under this Agreement, including without limitation, the expenses and costs
described in Section 1.3 and any reimbursement for such amounts and other
damages to Lessor in the event that Lessor pays such expenses or costs or
performs such obligations on behalf of Lessee (collectively, “Additional Rent”).

3.5. No Set Off. Rent shall be paid to Lessor without set off, deduction or
counterclaim; provided, however, that Lessee shall have the right to assert any
claim or counterclaim in a separate action brought by Lessee under this
Agreement or to assert any mandatory counterclaim in any action brought by
Lessor under this Agreement.

3.6. Late Payment Penalty. Except as otherwise provided in Section 9.1(b), if
Lessee fails to make any payment of Rent to Lessor within five (5) days after it
is due, interest shall accrue on the overdue amount, from the date overdue until
the date paid, at the Overdue Rate.

3.7. Credit Support. If Lessor has reasonable grounds for insecurity regarding
the performance of Lessee’s obligations hereunder, Lessor may require Lessee to
provide credit support in the amount, form and for the term reasonably
acceptable to Lessor, including but not limited to, a letter of credit, a
prepayment, or a guaranty.

 

13

STANTON/BRADY/CELESTE ASSETS LEASE AGREEMENT



--------------------------------------------------------------------------------

3.8. Other Revenue. If Lessee receives or expects to receive any fees, charges
or Other Revenue and other than de minimis amounts not to exceed $100,000 in any
calendar year, then, unless Lessee reasonably believes that such Other Revenue
will not operate to reduce Lessee’s tariff within the State of Texas, Lessee and
Lessor will negotiate in good faith to amend this Agreement or a similar lease
to characterize the portion of such Other Revenue which Lessor reasonably
expects will operate to reduce Lessee’s tariff within the State of Texas as
Unadjusted Gross Revenue hereunder or under such other similar lease. In the
event the Lessee and Lessor cannot agree on the terms of such amendment of this
Agreement or of a similar lease, then either the Lessee or the Lessor may submit
such matters to arbitration pursuant to Section 13.7, pursuant to which the
Arbitration Panel shall be empowered to characterize the portion of such Other
Revenue which Lessor reasonably expects will operate to reduce Lessee’s tariff
within the State of Texas as Unadjusted Gross Revenue hereunder or under such
other similar lease, based on submissions by each of the Lessee and the Lessor.

3.9. Survival. The obligations of Lessee and Lessor contained in this Article
III with respect to the calculation, validation and payment, including late
payment, of Rent applicable to periods prior to the end of the Term shall
survive the expiration or earlier termination of this Agreement.

ARTICLE IV

LESSEE’S REPRESENTATIONS, WARRANTIES AND COVENANTS

Lessee hereby represents, warrants and covenants to Lessor that:

4.1. Maintenance, Operation and Repair of the Stanton/Brady/Celeste Assets.

(a) Lessee, at its own cost and expense, shall maintain (including both
scheduled and unscheduled maintenance), operate, repair and make all
modifications (other than the construction of Footprint Projects, which shall be
subject to Article X) to the Stanton/Brady/Celeste Assets and any components
thereof (whether owned by Lessor or Lessee), including directing all operations
of and supplying all personnel necessary for the operation of the
Stanton/Brady/Celeste Assets, in each case, as reasonable and prudent and
consistent with Good Utility Practice and as required by Applicable Law. Lessee
shall carry out all obligations under this Agreement as reasonable and prudent
and consistent with Good Utility Practice and in accordance with manufacturers’
warranty requirements (during any applicable warranty period) and the Lessee’s
established operating procedures and maintenance, rebuild and repair programs so
as to keep the Stanton/Brady/Celeste Assets in good working order, ordinary wear
and tear excepted, and in such condition as shall comply in all material
respects with all Applicable Laws. Lessee will operate the Stanton/Brady/Celeste
Assets in a reliable and safe manner in compliance with all applicable
requirements and regulations of Regulatory Authorities. Lessee will not operate
the Stanton/Brady/Celeste Assets or any component thereof in any manner excluded
from coverage by any insurance in effect as required by the terms hereof.

(b) If inspections of the Stanton/Brady/Celeste Assets by Lessor show that the
Stanton/Brady/Celeste Assets do not meet industry standards or Good Utility
Practice for maintenance and repair and/or fail to meet the requirements of any
Applicable Law, Lessee shall promptly, but in any event within thirty (30) days
after such initial notification, (i) develop a plan

 

14

STANTON/BRADY/CELESTE ASSETS LEASE AGREEMENT



--------------------------------------------------------------------------------

for Lessor’s review by which the Stanton/Brady/Celeste Assets can be modified or
replaced to comply with the standards, and (ii) complete any and all such
modifications and/or replacements consistent with all applicable reliability and
safety standards established by regulations, orders or requirements of
Regulatory Authorities.

4.2. Licenses and Permits. Lessee shall obtain and maintain any and all
licenses, permits and other governmental and third-party consents and approvals
required by Applicable Law in order to carry out its obligations under this
Agreement.

4.3. Property Taxes and Other Assessments and Fees. Lessee shall bear (or
collect from customers, as applicable) and timely pay all ad valorem or property
taxes, sales and use taxes, or other assessments, governmental charges or fees
that shall or may during the Term be imposed on, or arise in connection with,
the ownership, lease, repair, maintenance and/or operation of, the
Stanton/Brady/Celeste Assets (including all Footprint Projects as described and
provided for in Section 10.1 of this Agreement) (excluding any Lessor Taxes,
“Lessee Taxes”); provided that Lessee shall not be obligated to pay any income,
franchise or similar taxes imposed upon Lessor, any consolidated, combined
unitary or similar group that includes Lessor or any direct or indirect owner of
an equity interest in Lessor, or any transfer, recordation, sales, use or
similar taxes which arise in connection with Lessor’s acquisition of Footprint
Projects or the construction of Footprint Projects funded by Lessor (“Lessor
Taxes”). The Parties understand that Lessee collects certain Lessee Taxes from
end customers and remits such payments to the appropriate Regulatory Authority,
and that nothing in this Section 4.3 is intended to impose liability on Lessee
(instead of such customer) for the related tax liability beyond that imposed by
Applicable Law with respect to such collection obligations. Upon the written
request by Lessor, Lessee shall provide Lessor with evidence of the payment of
any such Lessee Taxes, the failure of which to be paid would cause the
imposition of a Lien upon the Stanton/Brady/Celeste Assets or any component
thereof or interest therein. Lessee shall assume full responsibility for
preparing and furnishing to Lessor for execution all filings with any Regulatory
Authority of or in the state and/or locality in which the Stanton/Brady/Celeste
Assets are located in respect of any and all Lessee Taxes; except that, where
required or permitted by Applicable Law, Lessee shall make such filings on
behalf of Lessor in the name of Lessor or in Lessee’s own name. In each case in
which Lessee furnishes a tax return or any other form to be executed by Lessor
for filing with or delivery to any taxing authority, Lessee shall certify to
Lessor that such document is in the proper form, is required to be filed under
Applicable Law and does not impose any tax or other liability on Lessor or any
of its affiliates which is not indemnified by Lessee. Lessee shall be permitted
to contest, in its own name when permitted by law but otherwise on behalf of
Lessor, in good faith and upon consultation with Lessor, any taxes it is
obligated to pay hereunder.

4.4. Requirements of Governmental Agencies and Regulatory Authorities. Lessee,
at its expense, shall comply with all Applicable Laws, including without
limitation all requirements of the Regulatory Authorities. Lessee shall have the
right, in its reasonable discretion and at its cost and expense, to contest by
appropriate legal proceedings, the validity or applicability to the
Stanton/Brady/Celeste Assets of any Applicable Law made or issued by any
federal, state, county, local or other Regulatory Authority. Any such contest or
proceeding shall be controlled and directed by Lessee. Lessee shall provide
Lessor with written notice of the commencement of any such legal proceedings
that relate to or are a Lessor Material Matter. Thereafter, if requested by
Lessor, Lessee will update Lessor, at reasonable intervals, of the progress of
any such proceedings that relate to or are a Lessor Material Matter.

 

15

STANTON/BRADY/CELESTE ASSETS LEASE AGREEMENT



--------------------------------------------------------------------------------

4.5. Liens. Lessee shall keep the Stanton/Brady/Celeste Assets free and clear of
all Liens other than Permitted Liens; provided, however, that if Lessee wishes
to contest any such Lien (other than a Permitted Lien), Lessee shall, promptly,
and in any event within thirty (30) days after it receives notice of the filing
of such Lien, remove or bond over such Lien from the Stanton/Brady/Celeste
Assets pursuant to Applicable Law. If Lessee fails to promptly remove or bond
over any such Lien, Lessor may, after providing notice to Lessee, take
reasonable action to satisfy, defend, settle or otherwise remove the Lien at
Lessee’s expense.

4.6. Hazardous Materials.

(a) Lessee shall operate and maintain the Stanton/Brady/Celeste Assets and
conduct all of its other activities in respect thereof in compliance in all
material respects with any Environmental Laws and other Applicable Laws relating
to air, water, land and the generation, storage, use, handling, transportation,
treatment or disposal of Hazardous Materials. Lessee shall promptly notify
Lessor of any such violation that is a Lessor Material Matter. To the extent
Lessee becomes aware of any environmental, health, safety or security matter
that requires a corrective action, Lessee shall (in consultation with Lessor in
the case of any Lessor Material Matter) undertake and complete such corrective
action. Lessee shall have the obligation to report any such violations to the
appropriate Regulatory Authorities in accordance with Applicable Law and, if
practicable, shall give notice thereof to Lessor prior to making such report
with respect to any Lessor Material Matter.

(b) Without limiting the generality of the foregoing, Lessee shall not (i) place
or locate any underground tanks on the property underlying the
Stanton/Brady/Celeste Assets, (ii) generate, manufacture, transport, produce,
use, treat, store, release, dispose of or otherwise deposit Hazardous Materials
in or on the Stanton/Brady/Celeste Assets, the property underlying the
Stanton/Brady/Celeste Assets or any portion thereof other than as permitted by
Environmental Laws that govern the same or are applicable thereto, (iii) permit
any other substances, materials or conditions in, on or emanating from the
Stanton/Brady/Celeste Assets, the property underlying the Stanton/Brady/Celeste
Assets or any portion thereof which may support a claim or cause of action under
any Applicable Law or (iv) undertake any action that would reasonably be
expected to cause an unauthorized release of Hazardous Materials at the property
underlying the Stanton/Brady/Celeste Assets.

(c) Lessee shall periodically, at intervals determined in its reasonable
discretion in accordance with Good Utility Practice or as required by Applicable
Law, at Lessee’s sole expense, conduct inspections of all components of the
Stanton/Brady/Celeste Assets to ensure compliance with Applicable Laws and with
this Section 4.6, and shall promptly notify Lessor of the results of any such
inspections. Lessor may, at Lessor’s expense, conduct its own testing at times
determined in its reasonable discretion, and after reasonable consultation with
Lessee, to ensure Lessee’s compliance with Applicable Laws and with this
Section 4.6, provided, however, that Lessor agrees to indemnify Lessee from and
against any and all Claims suffered or incurred by Lessee and arising from
Lessor’s testing in accordance with Section 12.2.

 

16

STANTON/BRADY/CELESTE ASSETS LEASE AGREEMENT



--------------------------------------------------------------------------------

4.7. Indebtedness. Lessee shall not incur Indebtedness other than:
(i) Indebtedness in an aggregate principal amount of up to the greater of
(A) $5,000,000 and (B) an amount equal to one percent (1%) of the sum of,
without duplication, (x) the total amount of the Consolidated Net Plant of
Lessee, plus (y) the total amount of the Consolidated Net Plant of any
guarantor(s) of Lessee’s obligations under any Lease to which Lessee is a party
as a lessee, plus (z) the total amount of Leased Consolidated Net Plant of
Lessee, in each case on a senior secured basis, (ii) Indebtedness in an
aggregate principal amount of up to the greater of (A) $10,000,000 and (B) an
amount equal to one-and-a-half percent (1.5%) of the sum of, without
duplication, (x) the total amount of the Consolidated Net Plant of Lessee, plus
(y) the total amount of the Consolidated Net Plant of any guarantor(s) of
Lessee’s obligations under any Lease to which Lessee is a party as a lessee,
plus (z) the total amount of Leased Consolidated Net Plant of Lessee, in each
case on an unsecured subordinated basis on terms substantially similar to the
terms set forth on Exhibit B and (iii) loans, in an aggregate principal amount
not to exceed $10,000,000 at any time outstanding, made by InfraREIT Partners,
LP or a subsidiary thereof to Lessee from time to time for the purpose of
financing capital expenditures. For purposes of clauses (i) and (ii) of the
preceding sentence, any Consolidated Qualified Lessees of Lessee will be treated
as Lessee. In addition to the foregoing, any of Lessee’s subsidiaries may incur
Indebtedness in an aggregate principal amount of up to the product of
(x) Lessee’s aggregate Consolidated Net Plant multiplied by (y) the lesser of
(A) the sum of Lessee’s then-current PUCT-regulated debt-to-equity ratio
(expressed as a percentage) and five percent (5%) or (B) sixty-five percent
(65%); provided, however, that such Indebtedness must be Non-Recourse Debt to
Lessee. For purposes of this Section 4.7, Lessee’s Consolidated Net Plant will
be derived from its most recently prepared consolidated balance sheet, prepared
in accordance with GAAP but adjusted to reverse the effects of failed
sale-leaseback accounting in a manner reasonably determined by Lessee in good
faith. Without limiting the amount of Indebtedness permitted by the foregoing,
Lessee may also incur Indebtedness (x) in the form of a pledge of equity
interests in a subsidiary of Lessee as security for Non-Recourse Debt of such
subsidiary and (y) in amounts otherwise permitted under the Debt Agreements.

4.8. Records. In addition to the records referred to in Section 3.3, Lessee
shall maintain proper books of record and account in conformity with GAAP and
all applicable Regulatory Authorities having legal or regulatory jurisdiction
over Lessee. Additionally, Lessee shall maintain or cause to be maintained all
logs, drawings, manuals, specifications and data and inspection, modification
and maintenance records and other materials required to be maintained in respect
of the Stanton/Brady/Celeste Assets by Applicable Laws or by Good Utility
Practice. Lessee shall allow Lessor and its representatives to have reasonable
access to, for at least five (5) years after the expiration of each Lease Year,
the records referred to in this Section 4.8.

4.9. Surrender. Upon expiration or earlier termination of this Agreement in
accordance with its terms (but subject to Section 2.2 and the requirements of
all Applicable Laws), and in a manner calculated to avoid any disruption of
electrical service, Lessee shall vacate and surrender possession of all
components of the Stanton/Brady/Celeste Assets (other than in respect of
Footprint Projects funded by Lessee as described in Section 10.5(a)) to Lessor,
or to such other Person as Lessor may direct. At the time of such surrender, the
Stanton/Brady/Celeste Assets shall be free and clear of Liens and other rights
of third parties (other than Permitted Liens), and shall be in the same
condition as on the Original Lease Date,

 

17

STANTON/BRADY/CELESTE ASSETS LEASE AGREEMENT



--------------------------------------------------------------------------------

ordinary wear and tear and subsequent Footprint Projects excepted. Lessee shall
deliver or cause to be delivered to Lessor, or to such other Person as Lessor
may direct, copies of all title documents, logs, drawings, manuals,
specifications and data and inspection, modification and maintenance records,
billing records, reports and other documents in respect of the
Stanton/Brady/Celeste Assets which are necessary to determine the condition of
the Stanton/Brady/Celeste Assets or for the continued maintenance, repair or
general operation of the Stanton/Brady/Celeste Assets and are in Lessee’s
possession or control at such time. In connection with the surrender of the
Stanton/Brady/Celeste Assets, Lessor shall pay to Lessee the aggregate purchase
price for any Footprint Projects, equipment or other property purchased by
Lessor in accordance with Section 2.3 or Section 10.5(b).

4.10. Cooperation; Transition Services.

(a) During the period after notice of termination and prior to the termination
of the Agreement, with reasonable notice, Lessee will cooperate in all
reasonable respects with the efforts of Lessor to sell or lease the
Stanton/Brady/Celeste Assets (or any component thereof) or any interest therein,
including, without limitation, permitting prospective purchasers or lessees to
fully inspect the Stanton/Brady/Celeste Assets and any logs, drawings, manuals,
specifications, data and maintenance records relating thereto; provided that
such cooperation shall not unreasonably interfere with the normal operation of
the Stanton/Brady/Celeste Assets or cause Lessee to incur any additional
expenses other than as specifically provided herein. All information obtained in
connection with such inspection shall be subject to confidentiality requirements
at least as restrictive as those contained in Section 13.3.

(b) Upon expiration or termination of this Agreement, Lessee shall continue to
lease and operate the Stanton/Brady/Celeste Assets pursuant to the terms of
Section 2.2, if required thereunder. During such period Lessee shall perform all
duties and retain all obligations under this Agreement in all respects, as if
the Agreement had not expired or been terminated, and will pay Extended Period
Rent as and when due.

4.11. Lessee’s Authority. Lessee has all requisite power and authority to
execute and deliver this Agreement and to perform its obligations hereunder.
Lessee has taken all action necessary to execute and deliver this Agreement and
to perform its obligations hereunder, and no other action or proceeding on the
part of Lessee is necessary to authorize this Agreement. This Agreement
constitutes the legally valid and binding obligation of Lessee, enforceable
against Lessee in accordance with its terms, except as the enforceability
thereof may be limited by applicable bankruptcy, insolvency, reorganization,
moratorium or similar Applicable Laws affecting the enforcement of creditors’
rights generally and equitable principles.

4.12. Litigation. If Lessee becomes aware of any actions, claims or other legal
or administrative proceedings that are pending, threatened or anticipated with
respect to, or which could materially and adversely affect, the
Stanton/Brady/Celeste Assets, Lessee shall promptly deliver notice thereof to
Lessor.

4.13. Financing. Lessee acknowledges that Lessor has advised Lessee that Lessor
has obtained financing secured by, among other things, the Stanton/Brady/Celeste
Assets and this Agreement. In connection with such financing, Lessor made
certain representations, warranties

 

18

STANTON/BRADY/CELESTE ASSETS LEASE AGREEMENT



--------------------------------------------------------------------------------

and covenants set forth in that certain (i) Amended and Restated Note Purchase
Agreement entered into by Lessor and dated as of September 14, 2010 (as amended,
restated, supplemented or otherwise modified from time to time, the “2009 Note
Purchase Agreement”), a copy of which has been provided to and reviewed by
Lessee, (ii) Amended and Restated Note Purchase Agreement entered into by Lessor
and dated as of July 13, 2010 (as amended, restated, supplemented or otherwise
modified from time to time, the “2010 Note Purchase Agreement”), a copy of which
has been provided to and reviewed by Lessee and (iii) Note Purchase Agreement
entered into by Lessor dated as of December 3, 2015 (as amended, restated,
supplemented or otherwise modified from time to time, the “2015 Note Purchase
Agreement” and, together with the 2009 Note Purchase Agreement and the 2010 Note
Purchase Agreement, the “Note Purchase Agreements”), a copy of which has been
provided to and reviewed by Lessee, (iv) Third Amended and Restated Credit
Agreement entered into by Lessor and dated as of December 10, 2014 (as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, the “2014 Credit Agreement”), a copy of which has been provided to and
reviewed by Lessee and (v) Amended and Restated Credit Agreement entered into by
Lessor and dated as of December 3, 2015 (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “2015 Credit
Agreement” and, together with the 2014 Credit Agreement, the “Credit
Agreements”), a copy of which has been provided to and reviewed by Lessee. The
Credit Agreements and the Note Purchase Agreements are referred to herein as the
“Debt Agreements”.

Lessee hereby covenants and agrees with Lessor that, during the term of the 2009
Note Purchase Agreement, Lessee will comply with the covenants set forth in
Sections 9.08 (Material Project Documents) (to the extent that Lessee is a party
to any Material Project Documents, as defined in the 2009 Note Purchase
Agreement), 10.04 (Terrorism Sanctions Regulations), 10.10 (Sale of Assets,
Etc.), 10.11 (Sale or Discount of Receivables), 10.12 (Amendments to
Organizational Documents), 10.16 (Project Documents) and 10.17 (Regulation) of
the 2009 Note Purchase Agreement.

Lessee hereby covenants and agrees with Lessor that, during the term of the 2010
Note Purchase Agreement, Lessee will comply with the covenants set forth in
Sections 9.8 (Material Project Documents) (to the extent that Lessee is a party
to any Material Project Documents, as defined in the 2010 Note Purchase
Agreement), 10.4 (Terrorism Sanctions Regulations), 10.10 (Sale of Assets,
Etc.), 10.11 (Sale or Discount of Receivables), 10.12 (Amendments to
Organizational Documents), 10.16 (Project Documents) and 10.17 (Regulation) of
the 2010 Note Purchase Agreement.

Lessee hereby covenants and agrees with Lessor that, during the term of the 2015
Note Purchase Agreement, Lessee will comply with the covenants set forth in
Sections 9.8 (Material Project Documents) (to the extent that Lessee is a party
to any Material Project Documents, as defined in the 2015 Note Purchase
Agreement), 10.4 (Terrorism Sanctions Regulations), 10.6 (Sale of Assets, Etc.),
10.9 (Regulation), 10.10 (Amendments to Organizational Documents) and 10.11
(Project Documents) of the 2015 Note Purchase Agreement.

Lessee hereby agrees with Lessor that, to the extent not otherwise covered by
the terms of this Agreement, (i) Lessee hereby makes the same representations
and warranties to Lessor as Lessor makes to the Lender (as defined in the 2014
Credit Agreement) in Sections 6.3

 

19

STANTON/BRADY/CELESTE ASSETS LEASE AGREEMENT



--------------------------------------------------------------------------------

(Disclosure), 6.5 (Financial Condition; Financial Instruments), 6.6 (Compliance
with Laws, Other Instruments, Etc.), 6.7 (Governmental Authorizations, Etc.),
6.8 (Litigation; Observance of Agreements, Statutes and Orders), 6.9 (Taxes),
6.10 (Title to Property; Leases), 6.11 (Insurance), 6.12 (Licenses, Permits,
Etc.; Material Project Documentation), 6.16 (Foreign Assets and Control
Regulations, Etc.), 6.17 (Status under Certain Statutes), 6.18 (Environmental
Matters), 6.19 (Force Majeure Events; Employees) and 6.20 (Collateral) of the
2014 Credit Agreement (or equivalent provisions), to the extent that such
representations and warranties relate to (x) Lessee, whether in its capacity as
Lessee or otherwise, including, without limitation, Lessee’s status or
operations as a public utility, or (y) Lessee’s ownership of the
Stanton/Brady/Celeste Assets on or before the date hereof, and (ii) Lessee
hereby covenants and agrees with Lessor that, during the term of the 2014 Credit
Agreement, Lessee will comply with the covenants set forth in Sections 7.10
(Material Project Documents) (to the extent that Lessee is a party to any
Material Project Documents, as defined in the 2014 Credit Agreement), 8.4
(Terrorism Sanctions Regulations), 8.10 (Sale of Assets, Etc.), 8.11 (Sale or
Discount of Receivables), 8.12 (Amendments to Organizational Documents), 8.16
(Material Projects Documents) and 8.17 (Regulation) of the 2014 Credit Agreement
(or equivalent provisions).

Lessee hereby covenants and agrees with Lessor that, during the term of the 2015
Credit Agreement, Lessee will comply with the covenants set forth in Sections
6.10 (Material Project Documents) (to the extent that Lessee is a party to any
Material Project Documents, as defined in the 2015 Credit Agreement), 7.4
(Terrorism Sanctions Regulations), 7.10 (Sale of Assets, Etc.), 7.11 (Sale or
Discount of Receivables), 7.12 (Amendments to Organizational Documents), 7.16
(Project Documents) and 7.17 (Regulation) of the 2015 Credit Agreement.

Lessee may not lease, or agree or otherwise commit to lease, any transmission or
distribution facilities other than pursuant to a Lease. Further, Lessee shall
not permit Persons other than Hunt Family Members to acquire any interest in the
Lessee, directly or indirectly, in a manner that would result in a Change of
Control of Lessee.

The Parties agree to amend, alter or supplement this Section 4.13 from time to
time to give effect to the obligations under Lessor’s then-current credit
arrangements, including the credit arrangements of any successor to Lessor’s
interest in this Agreement. Provided that the obligations or restrictions on
Lessee are not materially increased from those provided for by Lessor’s
then-current credit arrangements, such an amendment to this Agreement shall
become automatically effective upon the delivery by Lessor to Lessee of a
revised version of Section 4.13 and copies of the pertinent portions of the
applicable credit arrangements referenced therein.

ARTICLE V

LESSOR’S REPRESENTATIONS, WARRANTIES AND COVENANTS

Lessor hereby represents, warrants and covenants as follows:

5.1. Lessor’s Authority. Lessor has all requisite power and authority to execute
and deliver this Agreement and to perform its obligations hereunder. Lessor has
taken all action necessary to execute and deliver this Agreement and to perform
its obligations hereunder, and no other action or proceeding on the part of
Lessor is necessary to authorize this Agreement. This Agreement constitutes the
legally valid and binding obligation of Lessor, enforceable against

 

20

STANTON/BRADY/CELESTE ASSETS LEASE AGREEMENT



--------------------------------------------------------------------------------

Lessor in accordance with its terms, except as the enforceability thereof may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar Applicable Laws affecting the enforcement of creditors’ rights generally
and equitable principles.

5.2. Liens and Tenants. Lessor represents that Lessor has good and valid title
to the Stanton/Brady/Celeste Assets, there are no unrecorded liens,
encumbrances, leases, mortgages, deeds of trust (except as disclosed to Lessee
in writing or as arise by operation of law), or other exceptions (collectively,
“Liens”) arising as a result of any acts, or omissions to act, of Lessor by,
through or under Lessor to Lessor’s right, title or interest in the
Stanton/Brady/Celeste Assets other than any such of the foregoing that does not
materially impair the Lessee’s use of the Stanton/Brady/Celeste Assets, and, to
Lessor’s knowledge, there exist no rights or interests of any third party
relating to the Stanton/Brady/Celeste Assets that are not contemplated herein.
Except for Permitted Liens or as may be disclosed in the applicable real
property records in the State of Texas, or as disclosed by Lessor in writing to
Lessee, Lessor represents that there are no Liens encumbering all or any portion
of the Stanton/Brady/Celeste Assets. Lessor shall fully cooperate and assist
Lessee, at no out-of-pocket expense to Lessor, in efforts to obtain a
subordination and non-disturbance agreement from each party that holds a Lien
that might reasonably be expected to interfere in any material respect with
Lessee’s rights under this Agreement. Notwithstanding the foregoing, Lessor and
its affiliates shall have the right to incur Permitted Liens encumbering the
Stanton/Brady/Celeste Assets or any component thereof solely for the benefit of
Lessor in connection with any existing or future financing or refinancing
pursuant to which the Stanton/Brady/Celeste Assets (or any component thereof) is
pledged as collateral and Lessee agrees to enter into such acknowledgments and
agreements in respect thereof with the lenders, or a trustee or agent for the
lenders as the Lessor may reasonably request.

5.3. Condition of Assets. Lessor has not taken any action or failed to take any
action that would cause the Stanton/Brady/Celeste Assets not to be in good
operating condition and repair, ordinary wear and tear excepted, or adequate for
the uses to which it is being put.

5.4. Requirements of Governmental Agencies. Lessor shall assist and fully
cooperate with Lessee, in complying with or obtaining any material land use
permits and approvals, building permits, environmental impact reviews or any
other approvals reasonably required for the maintenance or operation of the
Stanton/Brady/Celeste Assets, including execution of applications for such
approvals, and including participating in any appeals or regulatory proceedings
respecting the Stanton/Brady/Celeste Assets at Lessee’s cost and expense, if
requested by Lessee.

5.5. Hazardous Materials. Lessor shall conduct its activities in respect of the
Stanton/Brady/Celeste Assets in compliance in all material respects with
applicable Environmental Laws.

5.6. Litigation. If Lessor becomes aware of any actions, claims or other legal
or administrative proceedings that are pending, threatened or anticipated with
respect to, or which could materially and adversely affect, the
Stanton/Brady/Celeste Assets, Lessor shall promptly deliver notice thereof to
Lessee.

 

21

STANTON/BRADY/CELESTE ASSETS LEASE AGREEMENT



--------------------------------------------------------------------------------

5.7. Records. Lessor shall maintain proper books of record and accounts in
conformity with GAAP and all applicable Regulatory Authorities and each other
governmental agency or authority having legal or regulatory jurisdiction over
Lessor.

5.8. Limitation. EXCEPT AS EXPRESSLY REPRESENTED OTHERWISE IN THIS ARTICLE V,
LESSOR (A) MAKES NO AND EXPRESSLY DISCLAIMS ANY REPRESENTATION OR WARRANTY,
EXPRESS OR IMPLIED, AS TO (I) TITLE TO THE STANTON/BRADY/CELESTE ASSETS OR ANY
PORTION THEREOF, (II) ANY ESTIMATES OF THE VALUE OF THE STANTON/BRADY/CELESTE
ASSETS OR FUTURE REVENUES THAT MIGHT BE GENERATED BY THE STANTON/BRADY/CELESTE
ASSETS, (III) THE MAINTENANCE, REPAIR, CONDITION, QUALITY, SUITABILITY, DESIGN
OR MARKETABILITY OF THE STANTON/BRADY/CELESTE ASSETS, (IV) INFRINGEMENT OF ANY
INTELLECTUAL PROPERTY RIGHT OR (V) ANY OTHER MATERIALS OR INFORMATION THAT MAY
HAVE BEEN MADE AVAILABLE OR COMMUNICATED TO LESSEE OR ITS AFFILIATES, OR ITS OR
THEIR EMPLOYEES, AGENTS, CONSULTANTS, REPRESENTATIVES OR ADVISORS IN CONNECTION
WITH THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR ANY DISCUSSION OR
PRESENTATION RELATING THERETO, AND (B) FURTHER DISCLAIMS ANY REPRESENTATION OR
WARRANTY, EXPRESS OR IMPLIED, OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE OR CONFORMITY TO MODELS OR SAMPLES OF MATERIALS OF ANY PORTION OF THE
STANTON/BRADY/CELESTE ASSETS, IT BEING EXPRESSLY UNDERSTOOD AND AGREED BY THE
PARTIES HERETO THAT THE STANTON/BRADY/CELESTE ASSETS ARE BEING LEASED “AS IS,
WHERE IS,” WITH ALL FAULTS AND DEFECTS, AND THAT LESSEE HAS MADE OR CAUSED TO BE
MADE SUCH INSPECTIONS AS LESSEE DEEMS APPROPRIATE.

ARTICLE VI

LOSS AND DAMAGE; INSURANCE

6.1. Loss and Damage to the Stanton/Brady/Celeste Assets.

(a) In the event of any damage or loss to any component of the
Stanton/Brady/Celeste Assets, Lessee shall promptly repair or replace such
component to the standards required by Section 4.1 (regardless of whether such
repair or replacement constitutes a Repair or a Footprint Project).
Notwithstanding anything to the contrary contained in this Agreement, any such
repaired or replaced component will immediately become part of the
Stanton/Brady/Celeste Assets owned by Lessor and the cost of any repair or
replacement shall be borne as described in Sections 6.1(b)-(d) below.

(b) If such repair or replacement constitutes a Repair, the cost of repairing or
replacing such damage or loss, whether actually covered in whole or in part by
insurance, shall be the responsibility of Lessee. In such circumstance, unless
otherwise agreed by the Parties, (i) if the damage or loss is covered by
insurance, Lessee shall be responsible for payment of any deductible, and
(ii) any damage or loss not covered by insurance (exclusive of any deductible)
shall be the responsibility of Lessee. If the sum of such deductible and
insurance proceeds exceeds the cost of such Repair, then Lessee will retain such
excess.

 

22

STANTON/BRADY/CELESTE ASSETS LEASE AGREEMENT



--------------------------------------------------------------------------------

(c) If such repair or replacement constitutes a Footprint Project, then, as long
as the related costs have been included in a CapEx Budget, the cost of repairing
or replacing such damage or loss, whether actually covered in whole or in part
by insurance, shall be the responsibility of Lessor. In such circumstance,
unless otherwise agreed by the Parties, (i) if the damage or loss is covered by
insurance, Lessor shall be responsible for payment of any deductible, and
(ii) any damage or loss not covered by insurance (exclusive of any deductible)
shall be the responsibility of Lessor. If the sum of such deductible and
insurance proceeds exceeds the cost of such Footprint Project, then such excess
will first reduce Lessor’s obligation to fund the deductible hereunder, and any
excess thereafter will be retained by Lessor. If such repair or replacement
constitutes a Footprint Project that is not included in a CapEx Budget, the
provisions of Article X shall apply.

(d) Lessee shall be solely responsible for all costs of repairing or replacing
any damaged property and equipment that is not part of the Stanton/Brady/Celeste
Assets and owned by Lessee, whether covered by Lessee’s insurance under
Section 6.2 or otherwise. Nothing in this provision shall preclude Lessee from
seeking recovery of such costs in a rate proceeding at the PUCT.

(e) If Lessor funds Lessee’s Personal Property pursuant to Section 10.1(b) of
this Agreement, then all such funded Personal Property will be treated as a
Footprint Project, and not a Repair, for purposes of this Section 6.1.

6.2. Insurance. Lessee will maintain, with financially sound and reputable
insurers, insurance with respect to its business and properties and the
Stanton/Brady/Celeste Assets against such casualties and contingencies, of such
types, on such terms and in such amounts (including deductibles, co-insurance
and self-insurance, if adequate reserves are maintained with respect thereto) as
is customary in the case of entities of established reputations engaged in the
same or a similar business and similarly situated, but in no event less than the
insurance set forth in this Section 6.2 and Exhibit C.

(a) Lessee shall procure at its own expense and maintain in full force and
effect at all times throughout the term of this insurance policies with
insurance companies rated A-, 8 or higher by A.M. Best or acceptable to Lessor
if not so rated, and authorized to do business in the State of Texas.

(b) Lessor may at any time amend the requirements and approved insurance
companies described in this Section 6.2 or Exhibit C due to (i) new information
not previously known by Lessor prior to the date of this Agreement or
(ii) changed circumstances after the date of this Agreement, which in the
reasonable judgment of Lessor either renders a required coverage to be
materially inadequate or materially reduces the financial ability of the
approved insurance companies to pay claims.

(c) On the first Business Day of each year, and promptly at such other times as
Lessor may reasonably request, Lessee shall furnish Lessor with approved
certification of all required insurance. Such certification shall be executed by
each insurer or by an authorized representative of each insurer where it is not
practical for such insurer to execute the certificate itself. Such certification
shall identify underwriters, the type of insurance, the insurance limits,

 

23

STANTON/BRADY/CELESTE ASSETS LEASE AGREEMENT



--------------------------------------------------------------------------------

and the policy term, and shall specifically list the special provisions
enumerated for such insurance required by this Section 6.2 and Exhibit C. Upon
request, Lessee will promptly furnish Lessor with copies of all insurance
certificates, binders, and cover notes or other evidence of such insurance
relating to the Stanton/Brady/Celeste Assets.

(d) Concurrently with the furnishing of the certification referred to in
Section 6.2(c) and on an annual basis thereafter, Lessee shall furnish Lessor
with a certificate, signed by an officer of Lessee, stating that all premiums
then due have been paid and that the insurance then carried or to be renewed is
in accordance with the terms of this Section 6.2. and Exhibit C.

(e) In the event Lessee fails to take out or maintain the full insurance
coverage required by this Section 6.2 and Exhibit C, Lessor, upon thirty
(30) days’ prior notice (unless the aforementioned insurance would lapse within
such period, in which event notice should be given as soon as reasonably
possible) to Lessee of any such failure, may (but shall not be obligated to)
take out the required policies of insurance and pay the premiums on the same.
All amounts so advanced thereof by Lessor shall become an additional obligation
of Lessee to Lessor, and Lessee shall forthwith pay such amounts to Lessor.

(f) No provision of this Section 6.2 or Exhibit C or any other provision of this
Agreement shall impose on Lessor any duty or obligation to verify the existence
or adequacy of the insurance coverage maintained by Lessee (nor shall any action
taken, or not taken, by Lessor to verify the existence or adequacy of the
insurance coverage maintained by Lessee affect the obligations of Lessee
pursuant to this Section 6.2), nor shall Lessor be responsible for any
representations or warranties made by or on behalf of Lessee to any insurance
company or underwriter.

ARTICLE VII

REPORTING

7.1. Financing Arrangements.

(a) Lessee understands that Lessor, or an affiliate thereof, has raised equity
and/or debt that may be secured by the Stanton/Brady/Celeste Assets and this
Agreement and that Lessor or its affiliates have reporting obligations in
connection with such arrangements, including obligations to provide financial
statements prepared in accordance with GAAP, to prepare an annual strategic plan
and to update such annual strategic plan in the event of certain material
deviations therefrom. Lessee understands that Lessor relies on Lessee in order
to comply with such obligations. From time to time, Lessor or an affiliate
thereof may enter into additional arrangements that impose similar obligations.

(b) Accordingly, Lessee agrees to provide Lessor in a timely manner:

(i) Audited year-end financial statements and quarterly unaudited financial
statements for the first three quarters of each year; and

(ii) Such acknowledgements, certificates, permits, licenses, instruments,
documents and other information as Lessor may reasonably request from time to
time in connection with, or to enable Lessor and its affiliates to comply with
any such debt or equity financing arrangements or with Applicable Law.

 

24

STANTON/BRADY/CELESTE ASSETS LEASE AGREEMENT



--------------------------------------------------------------------------------

The Parties will negotiate in good faith the time frames during which Lessee
will provide such information, with the intention that Lessee provide such
information in a manner that is not unduly burdensome but that also allows
Lessor sufficient time to comply with its reporting obligations.

(c) Lessee agrees that the unaudited interim financial statements provided
pursuant to this Section 7.1 will be SAS 100 reviewed, and Lessee agrees to use
commercially reasonable efforts to cause its auditors to consent to the
inclusion of their opinion regarding Lessee’s financial statements in filings
with the SEC made by Lessor or an affiliate of Lessor (collectively, the “SEC
Reporting Requirements”). Lessor may also request that Lessee provide evidence
of a SAS 100 review from Lessee’s auditors with respect to any unaudited interim
financial statements included in any such filing. In addition to including
Lessee’s financial statements in the SEC filings of Lessor or an affiliate
thereof, Lessor shall have the right to share any such financial statements with
any party entitled to review such financial statements pursuant to the terms of
any Debt Agreement.

(d) Lessee represents, warrants and covenants that (i) the financial statements
provided pursuant to this Section 7.1 will fairly present in all material
respects the financial condition, results of operations and cash flows of Lessee
as of, and for, the periods presented, and (ii) Lessee will endeavor to cause
such financial statements to comply with any Applicable Laws, rules or
regulations that Lessee and Lessor conclude in good faith are applicable to such
financial statements by virtue of their inclusion in the securities law filings
of Lessor or an affiliate of Lessor.

(e) Lessee agrees that, in connection with any underwritten offering of the
securities of Lessor or any affiliate thereof, Lessee will use commercially
reasonable efforts to cause its auditors, at Lessor’s cost, to provide a comfort
letter (or its equivalent) to such underwriters, if requested by Lessor.

(f) Lessee will also cooperate with Lessor to enable Lessor to satisfy its
obligations in respect of annual strategic plans, including providing Lessor
with requested information in advance of the due date of such annual strategic
plan and keeping Lessor apprised of deviations in capital expenditures,
construction activity or revenues of Lessee from amounts that were originally
provided by Lessee in preparing such annual strategic plan.

(g) Lessee shall, at the earliest practicable time, advise Lessor if Lessee will
be unable to meet the reporting requirements set forth herein in a timely manner
and to reasonably cooperate with Lessor to remedy the effects of such
non-compliance.

7.2. Public Company and Regulatory Information and Cooperation.

(a) Lessee agrees to cooperate with Lessor when Lessor or an affiliate provides
estimates to analysts and or investors regarding Lessor’s expectations of its
future operating results (including capital expenditures) and to cooperate with
Lessor with respect to analysts and investors to the extent such expectations
change in any material respect.

 

25

STANTON/BRADY/CELESTE ASSETS LEASE AGREEMENT



--------------------------------------------------------------------------------

(b) Lessee and Lessor agree to reasonably cooperate to ensure that, to the
extent they require information from the other Party in order (i) to prepare
their financial statements, (ii) to obtain audits of those financial statements
and, if required, of their internal control over financial reporting, (iii) to
respond to comments of the SEC on such financial statements or statements
related to internal control over financial reporting or disclosure controls and
procedures, or (iv) to ensure the efficacy of their internal controls or
disclosure controls and procedures, they will reasonably cooperate in order to
ensure that each Party is able to meet its obligations in respect thereof.

(c) Lessee agrees to promptly notify Lessor of or provide to Lessor, as
applicable, (i) any material communication, written or otherwise, submitted to
Lessee by its auditors, including, but not limited to an audit response letter,
accountant’s management letter or other written report submitted to Lessee by
its accountants or any Regulatory Authority in connection with an annual or
interim audit of Lessee’s books, (ii) any material correspondence with, reports
of or reports to any Regulatory Authority with respect to the
Stanton/Brady/Celeste Assets and (iii) any notices of violations of Applicable
Law with respect to the Stanton/Brady/Celeste Assets, in each case taking into
account Lessor’s and any of its affiliates’ reporting obligations with the SEC.

(d) Lessor agrees to inform Lessee of the time periods in which each of the
items identified in this Section 7.2 will be required by providing written
notice thereof to Lessee. Lessee shall, at the earliest practicable time, advise
Lessor if Lessee will be unable to meet the reporting requirements set forth
herein in a timely manner and reasonably cooperate with Lessor to remedy the
effects of such non-compliance.

(e) If Lessor identifies additional matters with respect to which Lessee input,
assistance or information is required in order for Lessor and its affiliates to
comply with any applicable securities laws, the rules or regulations of any
exchange on which the securities of such affiliate are traded or any similar
laws, rules or regulations, the Parties agree to cooperate and negotiate in good
faith in order to determine the manner in which Lessee can provide such input,
assistance or information in a manner that positions Lessor and its affiliates
to comply in a timely manner with such laws, rules or regulations, as
efficiently as is feasible so as to minimize the burden that the provision of
such input, assistance or information imposes on Lessee.

7.3. Mutual Obligations. Each Party shall as promptly as reasonably practicable
furnish or cause to be furnished to the other Party, upon request from such
Party, such information as may be required to enable such Party to file any
reports required to be filed with any governmental or Regulatory Authority due
to such Party’s ownership interest in or operation and control of the
Stanton/Brady/Celeste Assets, as applicable.

ARTICLE VIII

ASSIGNMENT

This Agreement shall not be assignable by either Party, nor shall the
Stanton/Brady/Celeste Assets or any part thereof be subleased by Lessee (except
in a manner

 

26

STANTON/BRADY/CELESTE ASSETS LEASE AGREEMENT



--------------------------------------------------------------------------------

consistent with Section 1.2(b)), except with the prior written consent of the
other Party and the prior approval of any Regulatory Authority whose approval is
required for the effectiveness of such assignment or sublease. For purposes of
this Article VIII, an “assignment” by Lessee shall mean and include, in addition
to any direct transfer by Lessee to a third party of all or any part of Lessee’s
rights, estate or interests under this Agreement, any direct or indirect,
voluntary or involuntary transfer of or encumbrance on all or any part of
Lessee’s rights, estate or interests under this Agreement (i) by operation of
law and/or (ii) by direct or collateral transfer of all or any part of the legal
or beneficial ownership interest in Lessee by merger, consolidation or
otherwise, provided that, in the case of clause (ii), any such transaction or
transactions will only constitute an assignment hereunder to the extent they
result (whether in one or a series of transactions) in a Change of Control.
Notwithstanding the foregoing, Lessor shall have the right, without Lessee’s
consent but subject to obtaining regulatory approval as described in the
foregoing sentence, (a) to assign, pledge or grant a security interest in any or
all of its interest in the Agreement to a lender or lenders, or a trustee acting
on behalf of such lenders, in connection with a financing or refinancing in
which such interest is pledged as collateral, and Lessee agrees to enter into
such acknowledgments and agreements in respect thereof as the Lessor may
reasonably request and (b) to assign its interest in this Agreement to a
successor owner of the Stanton/Brady/Celeste Assets.

ARTICLE IX

DEFAULT

9.1. Lessee Default.

(a) Subject to Section 9.3, Lessee shall be in default in the event of any of
the following:

(i) Except as provided in Section 9.1(b) , Lessee’s failure to make any payment
of Rent when due;

(ii) Lessee (A) is generally not paying, or admits in writing its inability to
pay, its debts as they become due, (B) files, or consents by answer or otherwise
to the filing against it of, a petition for relief or reorganization or
arrangement or any other petition in bankruptcy, for liquidation or to take
advantage of any bankruptcy, insolvency, reorganization, moratorium or other
similar law of any jurisdiction, (C) makes an assignment for the benefit of its
creditors, (D) consents to the appointment of a custodian, receiver, trustee or
other officer with similar powers with respect to it or with respect to any
substantial part of its property, (E) is adjudicated as insolvent or to be
liquidated, or (F) takes any action for the purpose of any of the foregoing;

(iii) A court or a Regulatory Authority of competent jurisdiction enters an
order appointing, without consent by Lessee, a custodian, receiver, trustee or
other officer with similar powers with respect to it or with respect to any
substantial part of its property, or constituting an order for relief or
approving a petition for relief or reorganization or any other petition in
bankruptcy or for liquidation or to take advantage of any bankruptcy or
insolvency law of any jurisdiction, or ordering the dissolution, winding-up or
liquidation of Lessee or any such petition shall be filed against Lessee and
such petition shall not be dismissed within 90 days;

 

27

STANTON/BRADY/CELESTE ASSETS LEASE AGREEMENT



--------------------------------------------------------------------------------

(iv) Any representation or warranty made by Lessee herein shall prove to have
been inaccurate in any material respect at the time made (unless any
representation or warranty is already qualified by materiality or a similar
qualification, in which case such representation or warranty shall be accurate
in all respects);

(v) A final judgment or judgments for the payment of money aggregating in excess
of $1,000,000 are rendered against Lessee and which judgments are not, within 60
days after entry thereof, bonded, discharged or stayed pending appeal, or are
not discharged within 60 days after the expiration of such stay; or

(vi) Lessee shall have breached or failed to comply in any material respect with
any other covenant or agreement contained herein (unless any covenant or
agreement is already qualified by materiality or a similar qualification, in
which case such covenant or agreement shall have been complied with in all
respects).

(b) Notwithstanding Section 9.1(a)(i), Lessee’s failure to pay Rent when due
shall not constitute an Event of Default if (i) such failure is due to
unforeseeable circumstances arising from a physical event beyond the control of
the Lessee, including the incurrence of costs and expenditures as a result of
such an event that are materially in excess of budgeted costs and expenditures
or an unforeseen material decline in electricity usage as a result of such event
and (ii) such failure is cured within ninety (90) days after the date such Rent
was due through Lessee’s payment of the entire amount of such unpaid Rent, plus
interest thereon at a rate equal to six percent (6%) per annum or the maximum
rate allowed by Applicable Law, whichever is lesser, from the date such Rent was
originally due until the date of payment.

9.2. Lessor Default. Subject to Section 9.3, Lessor shall be in default in the
event any representation or warranty made by Lessor herein shall prove to have
been inaccurate in any material respect at the time made, or in the event Lessor
breaches or fails to comply in any material respect with any covenant or
agreement contained herein (unless any representation, warranty, covenant or
agreement is already qualified by materiality or a similar qualification, in
which case (a) such representation or warranty shall be accurate in all respects
and (b) such covenant or agreement shall have been complied with in all
respects).

9.3. Right to Cure. If a Party (the “Defaulting Party”) defaults pursuant to an
Event of Default, such Defaulting Party shall not be in default of the terms of
this Agreement if (other than in the event of a default described in
Sections 9.1(a)(i), 9.1(a)(ii) and/or 9.1(a)(iii) above, none of which will be
subject to a notice and cure period as provided below), (a) in the case of a
Monetary Default (other than a Rent payment default pursuant to
Section 9.1(a)(i), which shall not be subject to a notice and cure period except
as set forth in Section 9.1(b)), the Defaulting Party pays the past due amount
within thirty (30) days of receiving a Notice of Default from the other Party
(the “Non-Defaulting Party”), and (b) in the case of a Non-Monetary Default, the
Event of Default is cured within forty-five (45) days of receiving the Notice of
Default; provided that, if the nature of the Non-Monetary Default requires, in
the exercise of commercially reasonable diligence, more than forty-five
(45) days to cure then the Defaulting Party shall not be

 

28

STANTON/BRADY/CELESTE ASSETS LEASE AGREEMENT



--------------------------------------------------------------------------------

in default as long as it commences performance of the cure within forty-five
(45) days and thereafter completes such cure with commercially reasonable
diligence within ninety (90) days of receiving such Notice of Default.

9.4. Remedies.

(a) Should an Event of Default remain uncured by the Defaulting Party, the
Non-Defaulting Party shall have and shall be entitled to exercise the remedies
provided in this Section 9.4 and any and all other remedies available to it at
law or in equity, all of which remedies shall be cumulative; provided that the
exercise of any remedies hereunder shall be subject to PUCT and other required
regulatory approvals to the extent applicable and the provisions of Section 2.2.

(b) In no way limiting the provisions of Section 9.4(a), in the case of an Event
of Default of Lessee, Lessor shall have the right to (i) terminate the Agreement
upon notice to Lessee, and recover from Lessee all damages to which Lessor is
entitled under Applicable Laws, (ii) terminate Lessee’s right to use and operate
the Stanton/Brady/Celeste Assets (other than leasehold improvements pursuant to
Section 10.3) while keeping this Agreement in effect, and recover from Lessee
all damages to which Lessor is entitled under Applicable Laws, and (iii) take
reasonable action to cure Lessee’s default at Lessee’s expense; provided that,
in the event of a violation of Applicable Laws by Lessee, an emergency or
government or regulatory action in respect of which Lessor, in its reasonable
discretion, determines immediate action is necessary, Lessor shall have the
right to step in and take such action on behalf of Lessee at Lessee’s cost and
expense immediately upon giving notice to Lessee, notwithstanding any applicable
cure period.

(c) Any amounts recovered by Lessor from Lessee in the event of a default shall,
to the maximum extent permissible under Applicable Laws, be deemed to be in
respect of past or future Rent owing under this Agreement.

ARTICLE X

CAPITAL EXPENDITURES

10.1. Capital Expenditures Generally.

(a) Lessee has provided to Lessor in the CapEx Budget the approximate amounts of
Capital Expenditures that Lessee expects will be needed for purposes of funding
Footprint Projects in each Lease Year through 2018 (assuming the renewal of this
Agreement pursuant to Section 2.1). On or before October 15 of each calendar
year, Lessee shall review and revise the CapEx Budget on a rolling three-year
basis (which shall include, if applicable, any year in such three-year period
following the end of the then-current Term and assume the renewal of this
Agreement pursuant to Section 2.1), taking into account any changed
circumstances that (i) make it no longer feasible to incur one or more of the
costs reflected on the prevailing CapEx Budget, (ii) make it necessary to amend
the nature or amounts reflected for a particular Footprint Project or
(iii) dictate that additional Footprint Projects be added (such budget, as so
updated and revised, is referred to herein as the “CapEx Budget”). Lessee agrees
to revise the CapEx Budget to include any Footprint Projects (x) required by
Regulatory Authorities or (y) reasonably necessary to satisfy Lessee’s
obligation as a regulated utility to serve its customers or to maintain the
safety or reliability of the Stanton/Brady/Celeste Assets and the Stanton
Transmission Loop Assets.

 

29

STANTON/BRADY/CELESTE ASSETS LEASE AGREEMENT



--------------------------------------------------------------------------------

Capital Expenditures included in a CapEx Budget will be included based on the
date such Capital Expenditures are to be incurred (notwithstanding that
Incremental CapEx and Lessee CapEx are otherwise measured under this Agreement
based on when the assets developed with such Capital Expenditures are placed in
service, and not when they are incurred).

(b) If requested by Lessor, Lessee will also provide an estimate of any Capital
Expenditures that Lessee expects for purposes of funding Personal Property
related to the Stanton/Brady/Celeste Assets and the Stanton Transmission Loop
Assets. If Lessor and Lessee agree, Lessor will fund such Capital Expenditures
pursuant to this Agreement, through a loan or through a separate lease. Amounts
Lessor provides pursuant to this Agreement to fund any such Personal Property
will be treated in a manner similar to any amounts Lessor provides to fund
Footprint Projects for purposes of Section 3.2 and elsewhere herein. Lessee will
cause any such Personal Property to be titled in Lessor’s name and will
reasonably cooperate with Lessor in order to enable any secured lender of Lessor
or any secured lender of an affiliate of Lessor to perfect its security interest
in any such Personal Property. In the alternative, Lessor may elect to fund such
Capital Expenditures through a TRS or to loan (or cause such TRS to loan) Lessee
the cash to acquire any such Personal Property in a transaction in which Lessor
or a TRS may retain a security interest in such Personal Property. In such case
the Parties shall negotiate in good faith the terms under which Lessor or such
TRS shall fund any such Personal Property, including the terms of any lease
between Lessee and the TRS or other financing arrangements provided by the
Lessor or the TRS.

10.2. Capital Expenditures Funded by Lessor. Lessor agrees to fund any Footprint
Projects contained in the CapEx Budget (as revised from time to time). Lessor’s
obligation to fund Footprint Projects pursuant to this Section 10.2 shall
include any costs associated with such Footprint Projects that Lessee is not
allowed to recover through its PUCT-approved rates. Any Footprint Projects
funded by Lessor under this Section 10.2 shall be deemed to be part of the
Stanton/Brady/Celeste Assets upon completion.

10.3. Capital Expenditures Funded by Lessee. Except as set forth in this
Section 10.3, Lessee may not fund any Footprint Projects. In the event Lessor
fails to fund any Footprint Projects, Lessee may at its sole discretion fund the
needed capital expenditures (and Lessee shall be entitled to applicable damages,
if any, as a result of funding any such Footprint Projects); provided that, in
such circumstance, Lessee may fund Severable Footprint Projects without
restriction under this Section 10.3 but may only fund Nonseverable Footprint
Projects which are required in order to comply with Applicable Law or which are
required by any Regulatory Authority. Subject to Section 10.5, any Footprint
Projects funded by Lessee under this Section 10.3 shall not be considered part
of the Stanton/Brady/Celeste Assets or the Stanton Transmission Loop Assets for
purposes of this Agreement; provided however, that any part of the
Stanton/Brady/Celeste Assets and the Stanton Transmission Loop Assets that is
built with CIAC funds shall be considered a leasehold improvement that is part
of the Stanton/Brady/Celeste Assets and reverts to the Lessor upon termination
of this Agreement without further payment from Lessor to Lessee under
Section 2.3.

10.4. Footprint Project Construction Activities. Lessee will either use its
personnel, or either Lessee or Lessor will contract with third parties, to
construct Footprint Projects. Lessee shall be responsible for the oversight of
such construction activities, regardless of whether the

 

30

STANTON/BRADY/CELESTE ASSETS LEASE AGREEMENT



--------------------------------------------------------------------------------

Footprint Project is funded by Lessor or Lessee. Lessee’s construction
activities and oversight shall be intended to ensure that such construction is
performed in a manner consistent with Good Utility Practice and Applicable Law
and does not adversely affect the reliability and safety of the
Stanton/Brady/Celeste Assets and the Stanton Transmission Loop Assets or the
ERCOT electric grid. In connection therewith, Lessor will reimburse Lessee for
all Project Management Costs that Lessee incurs in connection with constructing
such Footprint Project, provided that any costs and expenses of Lessee under
this Section 10.4 must be included in any CapEx Budget submitted by Lessee under
Section 10.1 or approved by Lessor to qualify for reimbursement by Lessor
hereunder.

10.5. Ownership of Footprint Projects.

(a) Each Footprint Project shall be owned by the Party that funded the Capital
Expenditures used to construct such Footprint Project; provided, however, that
any part of the Stanton/Brady/Celeste Assets or the Stanton Transmission Loop
Assets that is built with CIAC funds shall be considered a leasehold improvement
that is part of the Stanton/Brady/Celeste Assets and shall revert to the Lessor
upon termination of this Agreement without further payment from Lessor to Lessee
under Section 2.3.

(b) Upon the expiration or termination of this Agreement, Lessor shall have the
right (but not the obligation) to purchase, subject to required regulatory
approvals, any Nonseverable Footprint Projects or Severable Footprint Projects
owned by Lessee at the greater of (i) net book value plus ten percent (10%) and
(ii) the fair market value thereof as determined by mutual agreement of Lessor
and Lessee. If the Parties fail to agree on the amount of the purchase price,
the purchase price shall be submitted to arbitration in accordance with
Section 13.7, pursuant to which the Arbitration Panel shall be empowered to
determine the amount of the purchase price, based on submissions by each of the
Lessee and the Lessor. Lessee shall be entitled to remove any Severable
Footprint Projects owned by Lessee upon the expiration or termination of this
Agreement in the event such Severable Footprint Projects are not purchased by
Lessor, subject to any required regulatory approvals.

10.6. Asset Acquisitions. Lessee and Lessor will cooperate in good faith to
ensure that all Stanton/Brady/Celeste Assets (including Footprint Projects
relating to the Stanton Transmission Loop Assets) are acquired in Lessor’s name
or are acquired by Lessee and subsequently transferred to Lessor. In connection
therewith, Lessee agrees (a) to transfer to Lessor all previously acquired
Stanton/Brady/Celeste Assets (including Footprint Projects relating to the
Stanton Transmission Loop Assets), (b) that any future-acquired
Stanton/Brady/Celeste Assets will be deemed automatically transferred to Lessor,
(c) to take reasonable actions as are necessary and appropriate to document the
transfer of any such Stanton/Brady/Celeste Assets (including Footprint Projects
relating to the Stanton Transmission Loop Assets) to Lessor and, if applicable,
to memorialize the security interest in such Stanton/Brady/Celeste Assets
(including Footprint Projects relating to the Stanton Transmission Loop Assets)
required to be granted pursuant to the terms of the Debt Agreements, including
through the delivery and recordation of mortgages, deeds of trust or UCC
financing statements, and (d) to take reasonable steps to record the transfer
and such security interest in the records of the applicable county or other
applicable locale in which the Stanton/Brady/Celeste Assets (including Footprint
Projects relating to the Stanton Transmission Loop Assets) are located.

 

31

STANTON/BRADY/CELESTE ASSETS LEASE AGREEMENT



--------------------------------------------------------------------------------

10.7. Reimbursements. From time to time, Lessee may enter into interconnect or
similar agreements that obligate the counterparty to such agreements to
reimburse Lessee for Capital Expenditures in certain circumstances. Such
reimbursement obligation may, in some circumstances, be accompanied by
additional security such as a parent guaranty or a letter of credit. If and to
the extent that (a) Lessor funds Capital Expenditures that are used for the
construction or development pursuant to any of these interconnect agreements,
and (b) Lessee becomes entitled to assert any reimbursement or other rights
pursuant to any such interconnect agreements, then, unless Lessor agrees
otherwise, Lessee will enforce such reimbursement or other rights and will in
turn promptly reimburse Lessor for the amount of related Capital Expenditures
that Lessor has funded pursuant hereto. Lessee further agrees to reimburse
Lessor for other Capital Expenditures that Lessor has funded pursuant to this
Agreement to the extent required by the Policies and Procedures.

ARTICLE XI

REGULATORY COOPERATION

11.1. Jurisdiction. The Parties recognize that (i) the Stanton/Brady/Celeste
Assets and the operation thereof are subject to the jurisdiction of the PUCT and
to certain reliability and safety requirements of ERCOT, NERC and TRE, and
(ii) Lessee holds the CCNs for operation of the Stanton/Brady/Celeste Assets.
The Parties agree that, as the lessee hereunder, as operator of the
Stanton/Brady/Celeste Assets and as the holder of the CCNs, Lessee shall be
responsible for compliance with all regulatory requirements related to the
Stanton/Brady/Celeste Assets, including but not limited to, taking all actions
reasonably necessary or advisable to comply with such requirements; preparing
and filing all necessary notices, reports, applications, and other materials
with the PUCT, ERCOT, TRE and NERC; and initiating, prosecuting, defending or
participating in any administrative or judicial proceeding reasonably necessary
or advisable to operate the Stanton/Brady/Celeste Assets in an economical and
efficient manner. Lessee shall consult with Lessor prior to initiating any rate
proceeding with the PUCT to change the rates Lessee can lawfully charge,
provided that, with or without Lessor consent, Lessee shall be authorized to
initiate any such rate proceeding. Upon Lessor’s request, Lessee shall file a
rate proceeding before the PUCT; provided that, Lessor shall be responsible for
reimbursing Lessee for all costs associated with prosecution of such proceeding
requested by Lessor to the extent that such costs are not recoverable in
Lessee’s PUCT-approved rates.

11.2. Cooperation. The Parties agree that during the term of this Agreement they
will cooperate to assure compliance with all Applicable Laws or other lawful
requests of any Regulatory Authorities that relate to the Stanton/Brady/Celeste
Assets and Lessee’s obligations as the holder of the CCNs and will provide such
information to such Regulatory Authorities as the other Party or such Regulatory
Authorities may reasonably request in connection therewith. Lessor further
agrees to use its best efforts to cooperate and promptly respond to any lawful
requests from Lessee relating to Lessee’s efforts to comply with all regulatory
requirements or to participate in any necessary or advisable legal proceedings,
whether judicial or administrative. Each Party shall bear its own costs in
complying with this paragraph.

 

32

STANTON/BRADY/CELESTE ASSETS LEASE AGREEMENT



--------------------------------------------------------------------------------

ARTICLE XII

INDEMNITY

12.1. General Indemnity. EACH PARTY (THE “INDEMNIFYING PARTY”) SHALL DEFEND,
INDEMNIFY AND HOLD HARMLESS THE OTHER PARTY AND THE OTHER PARTY’S RELATED
PERSONS (EACH, AN “INDEMNIFIED PARTY”) FROM AND AGAINST ANY AND ALL CLAIMS,
LITIGATION, ACTIONS, PROCEEDINGS, INVESTIGATIONS, JUDGMENTS, LOSSES, DAMAGES,
LIABILITIES, OBLIGATIONS, COSTS AND EXPENSES, INCLUDING ATTORNEYS’,
INVESTIGATORS’ AND CONSULTING FEES, COURT COSTS AND LITIGATION EXPENSES
(COLLECTIVELY, “CLAIMS”) SUFFERED OR INCURRED BY SUCH INDEMNIFIED PARTY, EVEN IF
SUCH LIABILITIES ARE CAUSED SOLELY OR IN PART BY THE NEGLIGENCE OF ANY
INDEMNIFIED PARTY, (A) ARISING FROM THE ACTS OR OMISSIONS TO ACT OF THE
INDEMNIFYING PARTY, (B) ARISING IN THE CASE OF THE LESSEE AS THE INDEMNIFYING
PARTY, FROM THE OPERATION OF THE STANTON/BRADY/CELESTE ASSETS, (C) FOR PHYSICAL
DAMAGE TO THE STANTON/BRADY/CELESTE ASSETS, TO THE EXTENT CAUSED BY THE
INDEMNIFYING PARTY OR ANY RELATED PERSON THEREOF, (D) FOR PHYSICAL INJURIES OR
DEATH (INCLUDING BY REASON OF USE, REPAIR, OPERATING OR MAINTAINING THE
STANTON/BRADY/CELESTE ASSETS) TO OR OF THE INDEMNIFIED PARTY OR THE PUBLIC, TO
THE EXTENT CAUSED BY THE INDEMNIFYING PARTY OR ANY RELATED PERSON THEREOF,
(E) ANY BREACH OF ANY COVENANT OR ANY FAILURE TO BE TRUE OF ANY REPRESENTATION
OR WARRANTY, MADE BY THE INDEMNIFYING PARTY UNDER THIS AGREEMENT OR (F) ARISING
FROM THE NEGLIGENCE, RECKLESSNESS OR INTENTIONAL MISCONDUCT OF THE INDEMNIFYING
PARTY OR ANY RELATED PERSON THEREOF; PROVIDED, HOWEVER, THAT IN NO EVENT SHALL
THE INDEMNIFYING PARTY BE RESPONSIBLE FOR DEFENDING, INDEMNIFYING OR HOLDING
HARMLESS ANY INDEMNIFIED PARTY TO THE EXTENT OF ANY CLAIM CAUSED BY, ARISING
FROM OR CONTRIBUTED TO BY THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH
INDEMNIFIED PARTY. AS USED HEREIN, THE TERM “RELATED PERSON” SHALL MEAN ANY
AFFILIATES, CONTRACTORS, LESSEES, AND SUBLESSEES, AND EACH OF THEIR RESPECTIVE,
PRINCIPALS, OFFICERS, EMPLOYEES, SERVANTS, AGENTS, REPRESENTATIVES,
SUBCONTRACTORS, LICENSEES, INVITEES, GUESTS, SUCCESSORS AND/OR ASSIGNS OF A
PARTY; PROVIDED THAT IN NO EVENT SHALL A PARTY BE DEEMED A RELATED PERSON WITH
RESPECT TO THE OTHER PARTY.

12.2. Environmental Indemnity.

(a) To the fullest extent permitted by law, Lessee shall defend, indemnify and
hold harmless Lessor and Lessor’s Related Persons from Claims (including,
without limitation, any costs and expenses of clean up or other investigation or
corrective action) suffered or incurred by such Persons resulting from any of
the following occurring from and after the Original Lease Date or the date on
which Lessee assumed operational control over the relevant property: (i) the
presence or release of Hazardous Materials in, under or about the
Stanton/Brady/Celeste Assets which are or were brought or permitted to be
brought onto the Stanton/Brady/Celeste Assets by the Lessee or Lessee’s Related
Persons, (ii) creation of any hazardous or potentially hazardous

 

33

STANTON/BRADY/CELESTE ASSETS LEASE AGREEMENT



--------------------------------------------------------------------------------

environmental conditions or exacerbation of a pre-existing environmental
condition, (iii) the violation or alleged violation of any Environmental Law by
Lessee or Lessee’s Related Persons or (iv) any other failure to comply with
Section 4.6 by Lessee or Lessee’s Related Persons.

(b) To the fullest extent permitted by law, Lessor shall defend, indemnify and
hold harmless Lessee and Lessee’s Related Persons from Claims (including,
without limitation, any costs and expenses of clean up or other investigation or
corrective action) suffered or incurred by such Persons resulting from (i) the
presence or release of any Hazardous Material or hazardous or potentially
hazardous condition in, under or about the Stanton/Brady/Celeste Assets that was
present in, under or about the Stanton/Brady/Celeste Assets as of the date
Lessee assumed operational control over the relevant property (except to the
extent such existing Hazardous Material or condition is exacerbated by Lessee or
Lessee’s Related Persons), (ii) the presence or release of Hazardous Materials
in, under or about the Stanton/Brady/Celeste Assets which are or were brought or
permitted to be brought onto the Stanton/Brady/Celeste Assets by Lessor or
Lessor’s Related Persons during construction of any improvement or addition to
the Stanton/Brady/Celeste Assets, (iii) the violation or alleged violation of
any Applicable Law by Lessor or Lessor’s Related Persons, or (iv) testing
conducted under Section 4.6 by Lessor or Lessor’s Related Persons.

12.3. Survival. The indemnification obligations under this Article XII shall
survive the expiration or earlier termination of this Agreement.

ARTICLE XIII

MISCELLANEOUS

13.1. Limitation of Damages. EXCEPT FOR DAMAGES PAID TO THIRD PARTIES TO WHICH
AN INDEMNITY OR CONTRIBUTION UNDER SECTION(S) 12.1 AND/OR 12.2 APPLIES, NEITHER
PARTY SHALL BE LIABLE FOR ANY LOST OR PROSPECTIVE PROFITS, AND IN NO EVENT SHALL
EITHER PARTY BE LIABLE FOR ANY OTHER SPECIAL, PUNITIVE, EXEMPLARY,
CONSEQUENTIAL, INCIDENTAL OR INDIRECT LOSSES OR DAMAGES (IN TORT, CONTRACT OR
OTHERWISE) UNDER OR IN RESPECT OF THIS AGREEMENT OR FOR ANY FAILURE OF
PERFORMANCE RELATED HERETO, HOWSOEVER CAUSED. FOR THE AVOIDANCE OF DOUBT,
NOTHING IN THIS SECTION 13.1 SHALL IN ANY MANNER LIMIT OR OTHERWISE RESTRICT
(I) THE OBLIGATION OF LESSEE TO PAY RENT IN ACCORDANCE WITH ARTICLE III OR (II)
A PARTY FROM COLLECTING ANY AMOUNT VALIDLY OWING UNDER AND CALCULATED IN
ACCORDANCE WITH SECTIONS 6.1, 6.2, 9.4, 10.7, 13.2 AND 13.7.

13.2. Condemnation. In the case of a condemnation or taking, this Agreement
shall continue in effect; provided that this Agreement shall terminate if 75% or
more of the Stanton/Brady/Celeste Assets is subject to the condemnation or
taking. Lessor shall be entitled to all sums received by reason of any such
taking or condemnation, except for that portion of such award, if any, which is
expressly awarded for the Lessee’s leasehold interest under this Agreement or
which is awarded for any property owned by Lessee (including any Footprint
Projects funded by Lessee). Lessor shall have the right, in its sole discretion,
to challenge any condemnation or taking of the Stanton/Brady/Celeste Assets by
proper proceedings, and Lessee shall not institute any such challenge without
the prior written consent of Lessor.

 

34

STANTON/BRADY/CELESTE ASSETS LEASE AGREEMENT



--------------------------------------------------------------------------------

13.3. Confidentiality. To the full extent allowed by Applicable Law, each Party
(the “Receiving Party”) shall maintain, for the benefit of the other Party (the
“Disclosing Party”), in the strictest confidence all information pertaining to
the financial terms of or payments under this Agreement, the Disclosing Party’s
methods of operation, methods of the Stanton/Brady/Celeste Assets, and the like,
whether disclosed by the Disclosing Party or discovered by the Receiving Party,
unless such information either (i) is in the public domain by reason of prior
publication through no act or omission of the Receiving Party or its employees
or agents, (ii) was already known to the Receiving Party at the time of
disclosure and which the Receiving Party is free to use or disclose without
breach of any obligation to any Person or (iii) is required to be disclosed by
the PUCT or other Regulatory Authorities, or must be disclosed in accordance
with applicable securities laws or tax laws or the rules of any applicable
securities exchange on which the securities of the Receiving Party (or an
affiliate thereof) are traded. To the full extent permitted by law, neither
Party shall use such information for its own benefit, publish or otherwise
disclose it to others, or permit its use by others for their benefit or to the
detriment of the other Party. Notwithstanding the foregoing, the Receiving Party
may disclose such information to any auditor or to the Receiving Party’s equity
investors, lenders, attorneys, accountants and other personal advisors; any
prospective purchaser of the Stanton/Brady/Celeste Assets or the direct or
indirect owner thereof; or pursuant to lawful process, subpoena or court order;
provided that the Receiving Party, in making such disclosure, advises the Party
receiving the information of the confidentiality of the information and obtains
the agreement of said Party not to disclose the information.

13.4. Successors and Assigns. The Agreement shall inure to the benefit of and be
binding upon Lessor and Lessee and, to the extent provided in any assignment or
other transfer under Article VIII hereof, any permitted assignee, and their
respective heirs, transferees, successors and assigns, and all persons claiming
under them. References to Lessee in this Agreement shall be deemed to include
assignees that hold a direct ownership interest in this Agreement and actually
are exercising rights under this Agreement to the extent consistent with such
interest.

13.5. Rent Obligations Not Excused by Force Majeure, Etc. Subject to
Section 9.1(b), Lessee shall not be excused from its obligation to pay Rent
during any Force Majeure Event or a condemnation or casualty of all or any part
of the Stanton/Brady/Celeste Assets.

13.6. Further Assurances; Policies and Procedures.

(a) Each Party will, from time to time, execute, cause to be acknowledged and
deliver such documents or instruments, and provide such certificates, as the
other Party may reasonably request to carry out and fulfill the transactions,
and permit the exercise and performance of the rights and obligations, as are
contemplated hereunder. Each Party will cooperate with the other Party to
effectuate fully the purposes and intent of this Agreement. In no way limiting
the foregoing, the Parties shall cooperate to obtain any necessary regulatory
approvals, including, without limitation, providing timely responses to
discovery requests, participating in regulatory proceedings to the extent
necessary and generally providing assistance as required.

 

35

STANTON/BRADY/CELESTE ASSETS LEASE AGREEMENT



--------------------------------------------------------------------------------

(b) From time to time, the Parties shall agree to policies and procedures
regarding matters arising under this Agreement including, without limitation,
the treatment of Capital Expenditures for canceled Footprint Projects, each
Party’s reporting obligations and such additional matters as the Parties may
identify (the “Policies and Procedures”). The Parties agree to cooperate and
negotiate in good faith the Policies and Procedures, and any amendment or
revision thereto that may be reasonably requested by either Party, and to
memorialize the same in a writing executed by a representative of each Party. In
the event the Parties cannot agree on the terms of such Policies and Procedures,
then either the Lessee or the Lessor may submit such matters to arbitration
pursuant to Section 13.7, pursuant to which the Arbitration Panel shall be
empowered to determine Policies and Procedures that take into account
InfraREIT’s reporting obligations as a public company and Lessee’s obligations
as a regulated utility.

13.7. Arbitration. Except for a dispute regarding the payment of Undisputed
Rent, any dispute under this Agreement shall, if not resolved by the Parties
within ninety (90) days after notice of such dispute is served by one Party to
the other (or, if different, the period provided for resolution by the Parties
in the provision of this Agreement under which such dispute is brought), be
submitted to an “Arbitration Panel” comprised of three (3) members. No more than
one (1) panel member may be with the same firm, and no panel member may have an
economic interest in the outcome of the arbitration. In addition to the
foregoing, the failure by the Lessee and the Lessor to reach an agreement or
make a mutual determination or characterization required by Sections 2.2(b);
2.3; 3.1 (the first paragraph thereof); 3.1(d)(i); 3.1(d)(ii); 3.1(d)(iii);
3.2(a); 3.2(d); 3.3(e); 3.8; 10.5(b) or 13.6(b), in each case after 60 days of
negotiating in good faith, shall be deemed to be a “dispute” for purposes of
this Section 13.7, to be resolved in accordance with this Section.

(a) The Arbitration Panel shall be selected as follows: Within five (5) Business
Days after the expiration of the period referenced above, Lessee shall select
its panel member meeting the criteria of the above paragraph (the “Lessee Panel
Member”) and Lessor shall select its panel member meeting the criteria of the
above paragraph (the “Lessor Panel Member”). If a Party fails to timely select
its respective panel member, the other Party may notify such Party in writing of
such failure, and if such Party fails to select its respective panel member
within three (3) Business Days from such notice, then the other Party may select
such panel member on such Party’s behalf. Within five (5) Business Days after
the selection of the Lessor Panel Member and the Lessee Panel Member, the Lessee
Panel Member and the Lessor Panel Member shall jointly select a third panel
member meeting the criteria of the above paragraph (the “Third Panel Member”).
If the Lessor Panel Member and the Lessee Panel Member fail to timely select the
Third Panel Member and such failure continues for more than three (3) Business
Days after written notice of such failure is delivered to the Lessor Panel
Member and Lessee Panel Member by either Lessor or Lessee, either Lessor or
Lessee may request the managing officer of the American Arbitration Association
to appoint the Third Panel Member.

(b) Within ten (10) Business Days after the selection of the Arbitration Panel,
each Party shall submit to the Arbitration Panel a written statement identifying
its summary of the issues and claims, including, if applicable, its calculation
of Rent. Any Party may also request an evidentiary hearing on the merits in
addition to the submission of written statements. The Arbitration Panel shall
make its decision within twenty (20) days after the later of (i) the submission
of such written statements of particulars, and (ii) the conclusion of any
evidentiary

 

36

STANTON/BRADY/CELESTE ASSETS LEASE AGREEMENT



--------------------------------------------------------------------------------

hearing on the merits, and shall take into consideration the relative risks and
rewards undertaken and capital invested by each Party and shall use the
Comparable Rate of Return concept described in Section 3.2(a) in determining any
Rent disputes. The Arbitration Panel shall reach its decision by majority vote
and shall communicate its decision by written notice to the Parties.

(c) The decision by the Arbitration Panel shall be final, binding and conclusive
and shall be non-appealable and enforceable in any court having jurisdiction.
All hearings and proceedings held by the Arbitration Panel shall take place in
Dallas, Texas.

(d) The resolution procedure described herein shall be governed by the
Commercial Rules of the American Arbitration Association and subject to the
Texas General Arbitration Act to the extent such act is applicable hereto.

(e) In the case of an arbitration proceeding involving a determination of Rent
and Percentage Rent, until Rent and Percentage Rent have been finally
determined, Lessee shall pay Rent and Percentage Rent based upon prevailing
rates therefor, and an appropriate refund shall be made to or additional Rent
shall be paid by Lessee within ten (10) days after a final determination is
made.

(f) The Parties shall bear equally the fees, costs and expenses of the
Arbitration Panel in conducting the arbitration.

13.8. Notices. All notices or other communications required or permitted by this
Agreement, including payments to Lessor, shall be in writing and shall be served
personally or by reputable express courier service or by facsimile transmission
addressed to the relevant parties at the address stated below or at any other
address notified by that Party to the other as its address for service. Any
notice so given personally shall be deemed to have been served on delivery, any
notice so given by express courier service shall be deemed to have been served
the next Business Day after the same shall have been delivered to the relevant
courier, and any notice so given by facsimile transmission shall be deemed to
have been served on dispatch. As proof of such service it shall be sufficient to
produce a receipt showing personal service, the receipt of a reputable courier
company showing the correct address of the addressee or an activity report of
the sender’s facsimile machine showing the correct facsimile number of the
Parties on whom notice is served and the correct number of pages transmitted.
All communications, other than routine correspondence in the ordinary course of
business, between the Parties pursuant to this Agreement shall be sent by the
same method of communication by the Party sending the communication. The
Parties’ addresses for service are:

If to Lessor:

Sharyland Distribution & Transmission Services, L.L.C.

1807 Ross Avenue, 4th Floor

Dallas, Texas 75201

Attention: Chief Executive Officer and General Counsel

 

37

STANTON/BRADY/CELESTE ASSETS LEASE AGREEMENT



--------------------------------------------------------------------------------

If to Lessee:

Sharyland Utilities, L.P.

1807 Ross Avenue, 4th Floor

Dallas, Texas 75201

Attention: Hunter Hunt

With a copy to:

General Counsel

Fax: (214) 855-6965

Any Party may change its address for purposes of this paragraph by giving
written notice of such change to the other parties in the manner provided in
this Section 13.8.

13.9. Entire Agreement; Amendments. This Agreement and the Policies and
Procedures constitute the entire agreement between Lessor and Lessee respecting
the subject matter hereof, and supersede any and all oral or written agreements.
Any agreement, understanding or representation respecting the
Stanton/Brady/Celeste Assets, or any other matter referenced herein not
expressly set forth in this Agreement, in the Policies and Procedures or in a
subsequent writing signed by both Parties is null and void. For avoidance of
doubt, the Amended and Restated Lease is hereby replaced in its entirety by this
Agreement. This Agreement shall not be modified or amended except in a writing
signed by both Parties. No purported modifications or amendments, including
without limitation any oral agreement (even if supported by new consideration),
course of conduct or absence of a response to a unilateral communication, shall
be binding on either Party.

13.10. Legal Matters. This Agreement shall be governed by and interpreted in
accordance with the laws of the State of Texas, without regard to its conflicts
of law principles. The Parties agree that any rule of construction to the effect
that ambiguities are to be resolved in favor of either Party shall not be
employed in the interpretation of this Agreement and is hereby waived.

13.11. Partial Invalidity. Should any provision of this Agreement be held, in a
final and unappealable decision by a court of competent jurisdiction, to be
either invalid, void or unenforceable, the remaining provisions hereof shall
remain in full force and effect, unimpaired by the holding.

13.12. Recording. Lessee shall not record this Agreement without the prior
written consent of the Lessor. Lessee may record at its expense a memorandum of
this Agreement in form and substance reasonably approved by Lessor.

13.13. Intention of Parties; True Lease.

(a) The Parties hereby declare that their relationship in and to the
Stanton/Brady/Celeste Lease Assets is and will be that of lessor and lessee,
expressly subject to the terms, conditions, limitations and requirements set
forth in this Agreement. Nothing

 

38

STANTON/BRADY/CELESTE ASSETS LEASE AGREEMENT



--------------------------------------------------------------------------------

contained in this Agreement will be deemed to constitute the Parties as partners
or joint venturers or as principal and agent. The Parties intend for this
Agreement to constitute a true lease with respect to the Stanton/Brady/Celeste
Lease Assets for US Federal, state and local income tax purposes, and each Party
shall treat the Agreement as a true lease with respect to the
Stanton/Brady/Celeste Lease Assets for federal income tax reporting purposes.

(b) The Parties acknowledge that Lessor is indirectly owned, in part, by
InfraREIT, which qualifies as a real estate investment trust (“REIT”) under the
Code, and the Parties agree to negotiate in good faith any modification or
amendment to this Agreement requested by Lessor to facilitate such
qualification; provided that Lessee shall not be obligated to agree to any such
modification or amendment if such modification or amendment would materially
adversely affect Lessee or would be in conflict with Applicable Law or any
regulations or orders of any Regulatory Authority. Notwithstanding anything to
the contrary in this Agreement (including Section 13.3), Lessor may disclose to
InfraREIT, and InfraREIT may disclose to any taxing authority, any information
that Lessor or InfraREIT believes is relevant to supporting or maintaining
InfraREIT’s qualification as a REIT.

13.14. Rules of Construction. As used herein, the singular shall be deemed to
include the plural, and the plural shall be deemed to include the singular, and
all pronouns shall include the masculine, feminine and neuter, whenever the
context and facts require such construction. The headings, captions, titles and
subtitles herein are inserted for convenience of reference only and shall not
affect the interpretation of this Agreement. Except as otherwise indicated
herein, all section, appendix, exhibit and schedule references in this Agreement
shall be deemed to refer to the sections, appendices, exhibits and schedules of
and to this Agreement, and the terms “herein,” “hereof,” “hereto,” “hereunder”
and words of similar import refer to this Agreement as a whole rather than to
the particular provision in which such term is used. Whenever the words
“including,” “include” or “includes” are used in this Agreement, they shall be
interpreted in a non-exclusive manner as though the words “but [is] not limited
to” immediately followed the same. The language in all parts of this Agreement
shall in all cases be construed simply according to the fair meaning thereof and
not strictly against the party that drafted such language. Except as otherwise
provided herein, references in this Agreement to any agreement, instrument or
other document are to such agreement, instrument or other document as amended,
modified or supplemented from time to time.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

39

STANTON/BRADY/CELESTE ASSETS LEASE AGREEMENT



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Lessor and Lessee, acting through their duly authorized
representatives, have executed this Agreement with the intent that it be
effective as of the Effective Date, and certify that they have read, understand
and agree to the terms and conditions of this Agreement.

 

LESSOR: SHARYLAND DISTRIBUTION & TRANSMISSION SERVICES, L.L.C. By:  

/s/ Brant Meleski

Name:   Brant Meleski Title:   SVP and Chief Financial Officer LESSEE: SHARYLAND
UTILITIES, L.P. By:  

/s/ Greg Wilks

Name:   Greg Wilks Title:   Chief Financial Officer

 

Signature Page to Stanton/Brady/Celeste Assets Lease Agreement



--------------------------------------------------------------------------------

APPENDIX A

DEFINITIONS

“2009 Note Purchase Agreement” has the meaning set forth in Section 4.13.

“2010 Note Purchase Agreement” has the meaning set forth in Section 4.13.

“2014 Credit Agreement” has the meaning set forth in Section 4.13.

“2015 Credit Agreement” has the meaning set forth in Section 4.13.

“2015 Note Purchase Agreement” has the meaning set forth in Section 4.13.

“AC” has the meaning set forth in Section 1.1(b)(v).

“Additional Rent” has the meaning set forth in Section 3.4.

“AFUDC” means allowance for funds used during construction.

“Agreed-to-Discount” has the meaning set forth in Section 3.2(a).

“Agreement” has the meaning set forth in the Preamble.

“Amended and Restated Lease” has the meaning set forth in the Recitals.

“Annual Percentage Rent Breakpoint” means the dollar value of annual Gross
Revenues that must be exceeded in a particular Lease Year before Percentage Rent
is owed, as set forth on the then-effective Rent Supplement.

“Applicable Laws” means all laws, ordinances, statutes, orders and regulations
of any federal, state, or local government, regulatory or administrative
authority, any agency or commission thereof, or any court or tribunal, including
without limitation all requirements of the Regulatory Authorities, including
Environmental Laws.

“Arbitration Panel” has the meaning set forth in Section 13.7.

“assignment” has the meaning set forth in Article VIII.

“Base Rent” has the meaning set forth in Section 3.1(a).

“Business Day” means a day other than a Saturday, Sunday or other day on which
federal agencies are authorized or required by law to close.

“CapEx Budget” has the meaning set forth in Section 10.1(a).

“Capital Expenditures” means expenditures that are or are expected to be
capitalized under GAAP.



--------------------------------------------------------------------------------

“CCN” means a Certificate of Convenience and Necessity or amendment thereto
issued by the PUCT.

“CFO Certificate” means a document signed by the Chief Financial Officer of
Lessee and certifying to the accuracy and completeness of the statement of Gross
Revenues.

“Change of Control” means Hunt Family Members cease to possess, directly or
indirectly, the power to direct or cause the direction of the management or
policies of Lessee, whether through the ability to exercise voting power, by
contract or otherwise.

“CIAC” means any contributions in aid of construction from current or
prospective customers, plus any additional payments as a tax gross up for such
contributions, with respect to which Lessee does not receive or anticipate
receiving an increase in its regulatory rate base.

“Claims” has the meaning set forth in Section 12.1.

“Code” means the Internal Revenue Code of 1986, as amended.

“Comparable Rate of Return” has the meaning set forth in Section 3.2(a).

“Consolidated Net Plant” means, with respect to any Person, as of the date of
determination, the net plant set forth on the face of the consolidated balance
sheet of such Person or absent such amount on the consolidated balance sheet,
the total plant of such Person on a consolidated basis minus accumulated
depreciation as set forth in the footnotes of the consolidated financial
statements, in each case, for the fiscal quarter ended on the date of the last
financial statements delivered pursuant to Section 7.1 of the 2014 Credit
Agreement.

“Consolidated Qualified Lessee” means any Qualified Lessee that is consolidated
into the financial statements of another Qualified Lessee.

“Covered Revenue” means any fees, charges or other revenues (a) that are
characterized as Unadjusted Gross Revenues (or Gross Revenues) for purposes
hereof or for purposes of any other similar lease (x) between Lessee and Lessor
or an affiliate thereof or (y) between Lessee and any of its wholly-owned
subsidiaries, (b) that are specifically excluded from the definition of “Gross
Revenue” hereunder or under any similar lease, or (c) that are generated from
the Rate Base of regulated assets owned or operated by a party other than Lessor
or a subsidiary thereof.

“Credit Agreements” has the meaning set forth in Section 4.13.

“CREZ Lease” means the Second Amended and Restated Lease Agreement (CREZ Assets)
between Sharyland Projects, L.L.C. and Lessee effective as of December 1, 2014,
as the same may be amended from time to time.

“DC” has the meaning set forth in Section 1.1(b)(v).

“Debt Agreements” has the meaning set forth in Section 4.13.

“Defaulting Party” has the meaning set forth in Section 9.3.



--------------------------------------------------------------------------------

“Disclosing Party” has the meaning set forth in Section 13.3.

“Effective Date” has the meaning set forth in the Preamble.

“Entity” means any Person, other than any natural person.

“Environmental Law” means any and all Legal Requirements regulating, relating to
or imposing liability or standards of conduct concerning protection of natural
resources or the environment, or environmental impacts on human health as now or
may at any time hereafter be in effect.

“ERCOT” means the Electric Reliability Council of Texas, or its successors.

“ERCOT Transmission Lease” means the Lease Agreement (ERCOT Transmission Assets)
between Lessor and Lessee effective as of December 1, 2014, as the same may be
amended from time to time.

“ERCOT Transmission Revenues” means Lessee’s Unadjusted Gross Revenues from
regulated electric transmission systems operated by Lessee within ERCOT pursuant
to the PUCT’s transmission cost of service mechanism, including any such
Unadjusted Gross Revenues that Lessee collects from retail electric providers
through its transmission cost recovery factor included in its distribution
rates.

“Event of Default” means an event described in Section 9.1(a) or Section 9.2.

“Excess Percentage Rent” has the meaning set forth in Section 3.3(a).

“Expected Incremental CapEx” has the meaning set forth in Section 3.2(a).

“Existing Term” has the meaning set forth in Section 2.1.

“Extended Period of Operatorship” has the meaning set forth in Section 2.2(b).

“Extended Period Rent” means Rent that applies during any Extended Period of
Operatorship beyond the Term, which will be negotiated using the Comparable Rate
of Return methodology set forth in Article III.

“FERC” means the Federal Energy Regulatory Commission, or its successors.

“FERC Uniform System of Accounts” has the meaning set forth in
Section 1.1(b)(viii).

“First Lease Quarter Percentage Rent Breakpoint” has the meaning set forth in
Section 3.1(c).

“Footprint Projects” means T&D Projects that are (i) (A) located in the
distribution service territory of the Stanton/Brady/Celeste Assets or the
Stanton Transmission Loop Assets, (B) transmission assets that are added to an
existing transmission substation that comprises a part of the
Stanton/Brady/Celeste Assets or the Stanton Transmission Loop Assets or hang
from transmission towers within the Stanton/Brady/Celeste Assets or the Stanton
Transmission Loop



--------------------------------------------------------------------------------

Assets or (C) Reclassified Projects and (ii) funded by expenditures that are or
are expected to be capitalized under GAAP and that are within the items
described in Section 1.1(b)(i)-(vii) (specifically excluding
Section 1.1(b)(viii)).

“Force Majeure Event” means, except to the extent resulting from the action or
inaction of Lessee or within the control of Lessee, fire, earthquake, hurricane,
flood, or other casualty or accident; strikes or labor disputes; war, civil
strife or other violence; any law, order, proclamation, regulation, ordinance,
action, demand or requirement of any government agency or utility; or any other
act or condition beyond the reasonable control of Lessee.

“GAAP” means generally accepted accounting principles in effect in the United
States of America.

“Good Utility Practice” shall be as defined from time to time by PUCT and, as of
the date hereof, means any of the practices, methods, and acts engaged in or
approved by a significant portion of the electric utility industry during the
relevant time period, or any of the practices, methods, and acts that, in the
exercise of reasonable judgment in light of the facts known at the time the
decision was made, could have been expected to accomplish the desired result at
a reasonable cost consistent with good business practices, reliability, safety,
and expedition. Good utility practice is not intended to be limited to the
optimum practice, method, or act, to the exclusion of all others, but rather is
intended to include acceptable practices, methods, and acts generally accepted
in the region.

“Gross Revenues” has the meaning set forth in Section 3.1(d)(i).

“Hazardous Materials” means (A) any substance which is listed, defined,
designated or classified under any Applicable Law as a (i) hazardous material,
substance, constituent or waste, (ii) toxic material, substance, constituent or
waste, (iii) radioactive material, substance, constituent or waste,
(iv) dangerous material, substance, constituent or waste, (v) pollutant,
(vi) contaminant, or (vii) special waste; (B) any material, substance,
constituent or waste regulated under any Applicable Laws; or (C) petroleum,
petroleum products, radioactive matters, polychlorinated biphenyl, pesticides,
asbestos or asbestos-containing materials.

“Hunt Family Members” means (i) Ray L. Hunt; (ii) the spouse of Ray L. Hunt and
each of his children and siblings; (iii) the spouse and lineal descendants of
any Person identified in the foregoing clause (ii); (iv) any trust or account
primarily for the benefit of any Person or Persons identified in the foregoing
clauses (i), (ii) or (iii); (v) any corporation, partnership or other Entity in
which any of the Persons identified in the foregoing clauses (i), (ii), (iii) or
(iv) are the beneficial owners of substantially all of the shares of capital
stock, membership interests, partnership interests or other equity interests and
options or warrants to acquire, or securities convertible into, capital stock,
membership interests, partnership interests or other equity securities of an
Entity; and (vi) the personal representative or guardian of any of the Persons
identified in the foregoing clauses (i), (ii) and (iii) upon such Person’s death
for purposes of the administration of such Person’s estate or upon such Person’s
disability or incompetency for purposes of the protection and management of the
assets of such Person.

“HVDC Ties” has the meaning set forth in Section 1.1(b)(v).



--------------------------------------------------------------------------------

“Incremental CapEx” means Lessor-funded Capital Expenditures related to
Stanton/Brady/Celeste Assets (including Footprint Projects relating to the
Stanton Transmission Loop Assets) that are placed in service, as and when such
Stanton/Brady/Celeste Assets (including Footprint Projects relating to the
Stanton Transmission Loop Assets) are placed in service, as adjusted (y) for any
applicable AFUDC and/or depreciation, and (z) to reflect the effect of the
deferred tax liability or deferred tax asset, as applicable.

“Indebtedness” with respect to any Person means, at any time, without
duplication (a) its liabilities for borrowed money and its redemption
obligations in respect of mandatorily redeemable preferred stock; (b) its
liabilities for the deferred purchase price of property acquired by such Person
(excluding accounts payable arising in the ordinary course of business but
including all liabilities created or arising under any conditional sale or other
title retention agreement with respect to any such property); (c)(i) all
liabilities appearing on its balance sheet prepared in accordance with GAAP in
respect of capital leases and (ii) all liabilities which would appear on its
balance sheet prepared in accordance with GAAP in respect of Synthetic Leases
assuming such Synthetic Leases were accounted for as capital leases; provided,
however, that for purposes of this definition (including with respect to clauses
(i) and (ii) hereof), (x) this Agreement and any similar lease between Lessor
(or any subsidiary) and Lessee and (y) any lease between Lessee and any of its
wholly-owned subsidiaries shall not be treated as a capital lease; (d) all
liabilities for borrowed money secured by any Lien with respect to any property
owned by such Person (whether or not it has assumed or otherwise become liable
for such liabilities); (e) all of its liabilities in respect of letters of
credit or instruments serving a similar function issued or accepted for its
account by banks and other financial institutions (whether or not representing
obligations for borrowed money), provided, however, that for purposes of this
definition, any surety bonds or indemnification agreements entered into by
Lessee (with respect to which Lessee or a subsidiary has a reimbursement or
backstop obligation) in connection with condemnation proceedings shall be
excluded; (f) the aggregate Swap Termination Value of all Swap Contracts of such
Person; and (g) any guaranty of such Person with respect to liabilities of a
type described in any of clauses (a) through (f) of this definition.
Indebtedness of any Person shall include all obligations of such Person of the
character described in clauses (a) through (g) to the extent such Person remains
legally liable in respect thereof notwithstanding that any such obligation is
deemed to be extinguished under GAAP.

“Indemnified Party” has the meaning set forth in Section 12.1.

“Indemnifying Party” has the meaning set forth in Section 12.1.

“InfraREIT” means InfraREIT, Inc., a Maryland corporation.

“Lease” or “Leases” means (i) this Agreement, the McAllen Lease, the CREZ Lease,
the ERCOT Transmission Lease and the Stanton Transmission Loop Lease and any
other leases of transmission and distribution and related assets to a Qualified
Lessee under which Lessor or any subsidiary of Lessor is a party as a lessor,
and (ii) any lease of transmission and distribution and related assets pursuant
to which Lessee is the lessee and a subsidiary of Lessee or another Person
controlled by one or more Hunt Family Members is the lessor; provided that no
such lease will qualify as a “Lease” hereunder if each of the three following
criteria apply: (x) Lessee is the lessee, (y) cash rental payments have become
due and payable pursuant thereto and (z) none of Lessor, a subsidiary of Lessor
or a subsidiary of Lessee is the lessor.



--------------------------------------------------------------------------------

“Lease Quarter” means each calendar quarter during each Lease Year.

“Lease Year” means each calendar year during the Term of this Agreement.

“Leased Consolidated Net Plant” means that portion of the Consolidated Net Plant
of the lessor of a Lease between such lessor and a Qualified Lessee that is the
subject of such Lease.

“Legal Requirements” means, as to any Person, the certificate of incorporation
and by-laws, limited liability company agreement, partnership agreement or other
organizational or governing documents of such Person, any law (including common
law), statute, code, treaty, rule, regulation, ordinance including any
government rule or determination of an arbitrator a court or other government
authority, or any requirement under a Permit, in each case applicable to or
binding upon such Person or any of its properties or to which such Person or any
of its property is subject.

“Lessee” has the meaning set forth in the Preamble.

“Lessee CapEx” means Capital Expenditures that are related and fairly allocable
to the Stanton/Brady/Celeste Assets or Stanton Transmission Loop Assets and are
funded by Lessee.

“Lessee Panel Member” has the meaning set forth in Section 13.7(a).

“Lessee Taxes” has the meaning set forth in Section 4.3.

“Lessor” has the meaning set forth in the Preamble.

“Lessor’s Audit” has the meaning set forth in Section 3.3(c).

“Lessor Material Matter” means (i) a proceeding of any Regulatory Authority or
(ii) an environmental, health, safety or security matter that requires a
corrective action and, in the case of both (i) and (ii), either could (a) give
rise to a Claim with respect for which Lessor would be responsible pursuant to
Article XII hereof, (b) reasonably be expected to have a material adverse effect
on the operation of the Stanton/Brady/Celeste Assets or (c) reasonably be
expected to result in the imposition of a liability on Lessor (other than
liabilities for which Lessor is indemnified pursuant hereto, unless the amount
of such liability could reasonably be expected to exceed $2,000,000).

“Lessor Panel Member” has the meaning set forth in Section 13.7(a).

“Lessor Taxes” has the meaning set forth in Section 4.3.

“Liens” has the meaning set forth in Section 5.2.



--------------------------------------------------------------------------------

“McAllen Lease” means the Third Amended and Restated Master System Lease
Agreement (McAllen System) between Lessor and Lessee effective as of December 1,
2014, as the same may be amended from time to time.

“Monetary Default” means an Event of Default arising from the failure to pay
when due any amounts payable under this Agreement.

“NERC” means North American Electric Reliability Corporation, or its successors.

“Non-Defaulting Party” has the meaning set forth in Section 9.3.

“Non-Monetary Default” means an Event of Default other than a Monetary Default.

“Non-Recourse Debt” means Indebtedness of a subsidiary of Lessee that, if
secured, is secured solely by a pledge of collateral owned by such subsidiary
and the equity interests in such subsidiary, and for which no Person other than
such subsidiary is personally liable.

“Nonseverable Footprint Projects” means those Footprint Projects that cannot be
readily removed from the Stanton/Brady/Celeste Assets or the Stanton
Transmission Loop Assets without causing diminution in value to the
Stanton/Brady/Celeste Assets or the Stanton Transmission Loop Assets, as
applicable.

“Note Purchase Agreements” has the meaning set forth in Section 4.13.

“Notice of Default” means written notice of an Event of Default.

“Original Lease Date” has the meaning set forth in Section 1.1(a).

“Other Revenue” means revenue generated from activities as a regulated utility
within the State of Texas other than Covered Revenue.

“Overdue Rate” means a rate equal to ten percent (10%) per annum or the maximum
rate allowed by Applicable Law, whichever is lesser.

“Party” or “Parties” has the meaning set forth in the Preamble.

“Percentage Rent” has the meaning set forth in Section 3.1(b).

“Percentage Rent Breakpoint” means individually any of the Annual Percentage
Rent Breakpoint, the First Lease Quarter Percentage Rent Breakpoint, the Second
Lease Quarter Percentage Rent Breakpoint or the Third Lease Quarter Percentage
Rent Breakpoint (collectively referred to as the “Percentage Rent Breakpoints”).

“Percentage Rent Percentages” has the meaning set forth in Section 3.1(b).

“Percentage Rent Schedule” means the schedule attached to the then-current Rent
Supplement setting forth the Percentage Rent Percentages and Annual Percentage
Rent Breakpoints for the Stanton/Brady/Celeste Assets through the end of the
Term.



--------------------------------------------------------------------------------

“Permitted Liens” means:

(i) The Liens granted by the Lessor to any lender or trustee for any lender
which finances the Lessor’s interest in the Stanton/Brady/Celeste Assets;

(ii) Liens imposed by any governmental authority for any tax, assessment or
other charge relating to the Stanton/Brady/Celeste Assets to the extent not yet
past due or being contested in good faith and by appropriate proceedings;

(iii) mechanics’, warehousemen’s, carriers’, workers’, repairers’, landlords’,
and other similar liens arising or incurred in the ordinary course of business
and (i) which do not in the aggregate materially detract from the value of
property or assets subject to such Liens or materially impair the continued use
thereof in the operation of the Stanton/Brady/Celeste Assets or (ii) which are
being contested in good faith by appropriate proceedings, which proceedings have
the effect of preventing the forfeiture or sale of the property or asset subject
to such Liens and for which cash reserves consistent with GAAP have been
established on the books of Lessee or Lessor, or other Liens incurred or
deposits made in the ordinary course of business in connection with workers’
compensation, unemployment insurance and other types of social security, or to
secure the performance of tenders, statutory obligations, surety and appeal
bonds, bids, trade contracts, leases, government contracts, performance and
return-of-money bonds and other similar obligations incurred in the ordinary
course of business (exclusive of obligations in respect of the payment for
borrowed money);

(iv) Liens arising out of judgments or awards so long as an appeal or proceeding
for review is being prosecuted in good faith and for the payment of which
adequate cash reserves consistent with GAAP have been established on the books
of Lessee or Lessor, bonds or other security acceptable to the Lessor in its
reasonable discretion have been provided or are fully covered by insurance;

(v) zoning, entitlement, restriction, and other land use and environmental
regulations by governmental authorities and encroachments, easements, rights of
way, covenants, restrictions or agreements which do not materially interfere
with the continued use of any asset as currently used in the conduct of the
business of the Lessee;

(vi) any encumbrances set forth in any franchise or governing ordinance under
which any portion of the business of the Lessee is conducted and which could
not, individually or in the aggregate, reasonably be expected to have a material
adverse effect on the operation of the Stanton/Brady/Celeste Assets; and

(vii) all rights of condemnation, eminent domain, or other similar right of any
Person.

“Person” means any natural person, general partnership, limited partnership,
proprietorship, corporation, limited liability company, limited liability
partnership, business trust, estate, governmental entity, cooperative,
association or other foreign or domestic enterprise, or other entity whether
acting in an individual, fiduciary or other capacity.



--------------------------------------------------------------------------------

“Personal Property” means all assets, or rights therein, related to or used in
connection with the Stanton/Brady/Celeste Assets and the Stanton Transmission
Loop Assets, other than assets of the type and nature described in
Section 1.1(b)(i)-(vii). Examples of Personal Property include rolling stock,
computers and software programs.

“Policies and Procedures” has the meaning set forth in Section 13.6(b).

“Project Management Costs” means all actual out-of-pocket costs incurred by
Lessee pursuant to this Agreement or a separate construction management
agreement in connection with the construction activities, including (i) all
direct wages and salaries (including benefits, payroll burden and overtime)
which the Lessee pays to personnel employed or retained to conduct such
construction activities and a fair allocation of the direct wages and salaries
(including benefits, payroll burden and overtime) of Lessee’s other personnel
conducting such construction activities; (ii) the fair market value of materials
or equipment provided directly by Lessee or its affiliates (including the
standard corporate day rate for any vehicles and equipment that are so
utilized); (iii) a fair allocation of the lease payments of any leased vehicles
and equipment that are so utilized; (iv) all other third-party costs incurred by
Lessee in the performance of such construction activities; and (v) all sales,
use, transfer or similar taxes (excluding those taxes based upon Lessee’s net
income, gross receipts, net worth or similar taxes) incurred or paid by Lessee
in conducting such construction activities or providing materials, if any
(provided that, in managing its affairs, Lessee will attempt to minimize, to the
extent practicable, all such taxes incurred on behalf of Lessor and, in this
regard, Lessor agrees to cooperate and provide Lessee any assistance necessary
including providing appropriate evidence of any exemptions from tax).

“PUCT” means the Public Utility Commission of Texas or its successors.

“Qualified Lessee” means Lessee and/or any other utility that is (x) approved or
authorized by the applicable public utility commission or similar regulatory
authority to operate and/or lease the transmission and/or distribution assets of
Lessor or any subsidiary and (y) a party to a then-effective lease agreement
with Lessor or a subsidiary thereof pursuant to which such utility leases and
operates such entity’s transmission and/or distribution assets

“Rate Base” means, with respect to any transmission and distribution assets,
gross electric plant in service under GAAP, which is the aggregate amount of
capital expenditures used to construct such assets plus AFUDC, less accumulated
depreciation, and adjusted for accumulated deferred income taxes.

“Receiving Party” has the meaning set forth in Section 13.3.

“Reclassified Projects” means any T&D Project that does not otherwise meet the
definition of Footprint Project but Lessee and Lessor jointly agree, in their
sole discretion, to classify such T&D Project as a Footprint Project based upon
such factors that the Parties deem relevant, including (a) the expected Rate
Base of the T&D Project, it being understood that the Parties generally expect
that only T&D Projects with an expected Rate Base of less than $25 million could
constitute a Reclassified Project; (b) whether the T&D Project is physically
connected to the Stanton/Brady/Celeste Assets or the Stanton Transmission Loop
Assets; and (c) whether the T&D Project is necessary to serve distribution
customers situated in the service territories of the Stanton/Brady/Celeste
Assets or the Stanton Transmission Loop Assets.



--------------------------------------------------------------------------------

“Regulatory Authority” means the government of any nation, or of any political
subdivision thereof or of any state, county or local jurisdiction therein or any
regulatory body, commission, department, division, organ, instrumentality, court
or agency of any thereof, including PUCT, ERCOT, TRE, NERC, or any other
governmental agency with jurisdiction over Lessee, Lessor or the
Stanton/Brady/Celeste Assets and any other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of or pertaining to government.

“REIT” has the meaning set forth in Section 13.13(b).

“Related Person” has the meaning set forth in Section 12.1.

“Renewal Rent Supplement” has the meaning set forth in Section 3.2(a).

“Renewal Term” has the meaning set forth in Section 2.1.

“Rent” means the sum of Base Rent, Percentage Rent, Additional Rent and Extended
Period Rent.

“Rent Supplement” means a supplement to this Agreement in the form of Schedule
3.2(b) agreed to in accordance with Section 3.2.

“Rent Validation” means the process of validating any Rent Supplement pursuant
to Section 3.2(c).

“Repairs” means all replacements, repairs or remedial activity undertaken
directly on a then-existing portion of the Stanton/Brady/Celeste Assets or the
Stanton Transmission Loop Assets that are not Footprint Projects and that are
expensed and not capitalized under GAAP.

“Revenues Attributable to Lessee CapEx” means the portion of Unadjusted Gross
Revenues from the Stanton/Brady/Celeste Assets or the Stanton Transmission Loop
Assets which is attributable to Lessee CapEx as determined in accordance with
Section 3.1(d)(iii).

“Revised Certificate” has the meaning set forth in Section 3.3(a).

“SEC” means the United States Securities and Exchange Commission.

“SEC Reporting Requirements” has the meaning set forth in Section 7.1(c).

“Second Lease Quarter Percentage Rent Breakpoint” has the meaning set forth in
Section 3.1(c).

“Severable Footprint Projects” means any Footprint Projects that can be readily
removed from the Stanton/Brady/Celeste Assets or the Stanton Transmission Loop
Assets without causing diminution in value to the Stanton/Brady/Celeste Assets
or the Stanton Transmission Loop Assets, as applicable.



--------------------------------------------------------------------------------

“Stanton/Brady/Celeste Assets” means the integrated electrical transmission and
distribution facilities located within the area depicted on Exhibit A, and the
systems and other property necessary to operate such transmission and
distribution facilities, together with the exclusive right to occupy and use all
of Lessor’s interest (whether by fee ownership, easement, lease, sublease,
franchise or license) (other than to the extent expressly reserved to Lessor
herein) in the premises upon which such facilities are situated and Footprint
Projects that add, expand or alter the assets identified from time to time
pursuant to Rent Supplements, as modified by Section 1.1(b).

“Stanton/Brady/Celeste Lease Assets” means the Stanton/Brady/Celeste Assets,
excluding any Footprint Project included in the definition of
“Stanton/Brady/Celeste Assets,” unless (i) such Footprint Project has been
placed in service and (ii) a Rent Supplement has been executed with respect to
such Footprint Project.

“Stanton Transmission Loop Assets” means the leasehold assets related to the
Stanton Transmission Loop Lease.

“Stanton Transmission Loop Lease” means the Third Amended and Restated Lease
Agreement (Stanton Transmission Loop Assets) between Lessor (as the successor in
interest to SDTS FERC, L.L.C.) and Lessee (as the successor in interest to SU
FERC, L.L.C.) effective as of December 1, 2014, as the same may be amended from
time to time.

“Swap Contract” means (a) any and all interest rate swap transactions, basis
swap transactions, credit derivative transactions, forward rate transactions,
commodity swaps, commodity options, forward commodity contracts, equity or
equity index swaps or options, bond or bond price or bond index swaps or options
or forward foreign exchange transactions, cap transactions, floor transactions,
currency options, spot contracts or any other similar transactions of any of the
foregoing (including, without limitation, any options to enter into any of the
foregoing), and (b) any and all transactions of any kind, and the related
confirmations, which are subject to the terms and conditions of, or governed by,
any form of master agreement published by the International Swaps and
Derivatives Association, Inc. or any International Foreign Exchange Master
Agreement.

“Swap Termination Value” means, in respect of one or more Swap Contracts, after
taking into account the effect of any legally enforceable netting agreement
relating to such Swap Contracts, (x) for any date on or after the date such Swap
Contracts have been closed out and termination value(s) determined in accordance
therewith, such termination value(s), and (y) for any date prior to the date
referenced in clause (x), the amount(s) determined as the mark-to-market
value(s) for such Swap Contracts, as determined based upon one or more
mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts.

“Synthetic Lease” means, at any time, any lease (including a lease that may be
terminated by the lessee at any time) of any property by a Person (i) that is
accounted for as an operating lease under GAAP and (ii) in respect of which the
lessee retains or obtains ownership of the property so leased for U.S. federal
income tax purposes, other than any lease under which such Person is the lessor.



--------------------------------------------------------------------------------

“TCOS Allocation” has the meaning set forth in Section 3.1(d)(ii).

“T&D Project” means a business, project or assets relating primarily to the
transmission and/or distribution of electricity.

“Term” has the meaning set forth in Section 2.1.

“Third Lease Quarter Percentage Rent Breakpoint” has the meaning set forth in
Section 3.1(c).

“Third Panel Member” has the meaning set forth in Section 13.7(a).

“Transferred Assets” has the meaning set forth in Section 1.1(c).

“Transmission Gross Plant” means electric transmission plant as determined in
accordance with the FERC Uniform System of Accounts.

“Transmission Net Plant in Service” means Transmission Gross Plant in service
less accumulated depreciation as determined in accordance with the FERC Uniform
System of Accounts.

“TRE” means the Texas Reliability Entity, or its successor entity.

“TRS” means an Entity that (x) is wholly-owned by Lessor and/or Lessee and
(y) is a taxable REIT subsidiary within the meaning of Section 856(l) of the
Code.

“Unadjusted Gross Revenues” has the meaning set forth in Section 3.1(d)(i).

“Undisputed Rent” means the undisputed amount of Rent the Parties agree is due
and payable.



--------------------------------------------------------------------------------

EXHIBIT A

Assets

 

STANTON/BRADY/CELESTE ASSETS LEASE AGREEMENT



--------------------------------------------------------------------------------

LOGO [g103764g49o55.jpg]

 

STANTON/BRADY/CELESTE ASSETS LEASE AGREEMENT



--------------------------------------------------------------------------------

LOGO [g103764g12r57.jpg]

 

STANTON/BRADY/CELESTE ASSETS LEASE AGREEMENT



--------------------------------------------------------------------------------

EXHIBIT B

SUBORDINATED DEBT TERMS

Reference is made to that certain Second Amended and Restated Collateral Agency
Agreement dated as of December 10, 2014 (as amended, restated, supplemented or
otherwise modified, the “Collateral Agency Agreement”), entered into by and
among The Bank of New York Mellon Trust Company, N.A., as collateral agent
(together with its successors and assigns, the “Collateral Agent”), Sharyland
Distribution & Transmission Services, L.L.C., a Texas limited liability company
(the “Company”), and the holders of the Permitted Secured Indebtedness (as
defined therein) from time to time party thereto.

Section 1. Definitions and Rules of Interpretation. Capitalized terms used
herein without definition shall have the meanings assigned to such terms in the
Collateral Agency Agreement. The rules of interpretation set forth in Schedule A
of the Collateral Agency Agreement shall apply to this Exhibit B as if fully set
forth herein. In addition, the following terms shall have the following
meanings:

 

1.1 “Entitled Party” shall mean the Company unless the Collateral Agent or the
Company has given notice to the Subordinated Lender that the Collateral Agent
has, on behalf of the Secured Parties and pursuant to the Collateral Agency
Agreement or related documents, properly exercised its remedies to foreclose on
the Company’s interest in any System Lease and receive payments pursuant to any
System Lease directly from Sharyland, in which case the Entitled Party shall
mean the Collateral Agent, acting for the benefit of the Secured Parties.

 

1.2 “Governmental Authority” shall mean

 

  (a) the government of:

 

  (i) The United States of America or any State or other political subdivision
thereof, or

 

  (ii) any other jurisdictions in which the Company conducts all or any part of
its business, or which asserts jurisdiction over any properties of the Company,
or

 

  (b) any entity exercising executive, legislative, judicial, taxing, regulatory
or administrative functions of, or pertaining to, any such government, or

 

  (c) the Electric Reliability Council of Texas or any successor thereto
(“ERCOT”), or

 

  (d) the Texas Regional Entity.

 

STANTON/BRADY/CELESTE ASSETS LEASE AGREEMENT



--------------------------------------------------------------------------------

1.3 “Insolvency Event” means the occurrence of any of the following:

 

  (a) Sharyland (i) is generally not paying, or admits in writing its inability
to pay, its debts as they become due, (ii) files, or consents by answer or
otherwise to the filing against it of, a petition for relief or reorganization
or arrangement or any other petition in bankruptcy, for liquidation or to take
advantage of any bankruptcy, insolvency, reorganization, moratorium or other
similar law of any jurisdiction, (iii) makes an assignment for the benefit of
its creditors, (iv) consents to the appointment of a custodian, receiver,
trustee or other officer with similar powers with respect to it or with respect
to any substantial part of its property, (v) is adjudicated as insolvent or to
be liquidated, or (vi) takes a corporate action for the purpose of any of the
foregoing; or

 

  (b) a court or Governmental Authority of competent jurisdiction enters an
order appointing, without consent by Sharyland, a custodian, receiver, trustee
or other officer with similar powers with respect to it or with respect to any
substantial part of its property, or constituting an order for relief or
approving a petition for relief or reorganization or any other petition in
bankruptcy or for liquidation or to take advantage of any bankruptcy or
insolvency law of any jurisdiction, or ordering the dissolution, winding-up or
liquidation of Sharyland or any such petition shall be filed against Sharyland
and such petition shall not be dismissed within 60 days.

 

1.4 “Reorganization Securities” shall mean any debt or equity securities issued
on account of all or any portion of the Subordinated Indebtedness in connection
with an Insolvency Event that are in each case subordinated in liquidation to
the Obligations (or any debt or equity securities issued on account of any
Obligations) to at least the same extent that the Subordinated Indebtedness are
subordinated to the Obligations hereunder.

 

1.5 “Sharyland” shall mean Sharyland Utilities, L.P.

 

1.6 “Subordinated Indebtedness” shall mean, with respect to Sharyland,
Indebtedness (as defined under the applicable Financing Agreement or such other
similar term) that is incurred in accordance with the terms of such Financing
Agreement and is required to be subordinated to the applicable Obligations.

 

1.7 “Subordinated Lenders” shall mean each and every Person to whom any of the
Subordinated Indebtedness are owed.

 

1.8 “Subordinated Loan Documents” shall mean all documentation evidencing the
Subordinated Indebtedness.

 

1.9 “System Leases” shall mean any and all leases of transmission and
distribution and related assets pursuant to which Sharyland is the lessee and
the Company or any Subsidiary of the Company is a party as a lessor, and
supplements thereto, each as amended, restated, supplemented or otherwise
modified from time to time, or any new lease entered into in replacement
thereof.

 

STANTON/BRADY/CELESTE ASSETS LEASE AGREEMENT



--------------------------------------------------------------------------------

1.10 “System Lease Obligations” shall mean any and all Rent or other similar
term (as such term is defined in the System Leases) then due and payable under
the System Leases.

 

1.11 “Texas Regional Entity” shall mean the division of ERCOT authorized to
develop, monitor, assess and enforce compliance with NERC Reliability Standards
within geographic boundaries of ERCOT and any successor thereto.

Section 2. Subordination of Subordinated Indebtedness. Until the indefeasible
payment in full in cash of all the Obligations and the termination of any
commitments to lend under any Permitted Secured Indebtedness, the Subordinated
Lenders and Sharyland hereby agree that (i) all Subordinated Indebtedness is and
shall be subordinated in right of liquidation in relation to all System Lease
Obligations to the extent and in the manner hereinafter set forth, (ii) upon the
occurrence and during the continuance of any default or event of default under
any System Lease (or if after giving effect to a proposed distribution in
respect of any part of the Subordinated Indebtedness, a default or event of
default under any System Lease will exist), no payments or other distributions
whatsoever in respect of any part of the Subordinated Indebtedness shall be
made, (iii) upon the occurrence and during the continuance of an Insolvency
Event, no payments or other distributions whatsoever-in respect of any part of
the Subordinated Indebtedness shall be made nor shall any property or assets of
Sharyland be applied to the purchase or other acquisition or retirement of any
part of the Subordinated Indebtedness, and (iv) upon the occurrence and during
the continuance of an Insolvency Event, the Subordinated Lenders shall not
accept any payment by or on behalf of Sharyland on account of the principal of,
premium or interest on, or any other amount in respect of, the Subordinated
Indebtedness other than the payment of indemnity obligations and reasonable out
of pocket costs and expenses (including reasonable attorney’s fees) in each case
as and when due and payable in accordance with the terms of the Subordinated
Loan Documents.

Section 3. Liquidation, Dissolution, Bankruptcy. Until the indefeasible payment
in full in cash of all the Obligations and the termination of any commitments to
lend under any Permitted Secured Indebtedness, and without limitation to the
rights of the Secured Parties under the terms of the Financing Agreements or the
rights of Company under the System Leases:

 

3.1 upon the occurrence and during the continuance of any Insolvency Event:

 

  3.1.1 the System Lease Obligations then due and payable shall first be
irrevocably and indefeasibly paid in full to the Entitled Party before any of
the Subordinated Lenders shall be entitled to receive any payment (other than
Reorganization Securities) on account of the Subordinated Indebtedness whether
in cash, securities or other assets (other than Reorganization Securities);

 

  3.1.2 any payment or distribution of assets of Sharyland of any kind or
character in respect of the Subordinated Indebtedness to which any of the
Subordinated Lenders would be entitled if the Subordinated Indebtedness were not
subordinated pursuant to the terms hereof shall be made by the trustee,
liquidator or agent or other Person making such payment or distribution,
directly to the Entitled Party until the System Lease Obligations then due and
payable are paid in full and each of the Subordinated Lenders and, unless the
Company is. the Entitled Party, Sharyland irrevocably authorizes and empowers
the Entitled Party to receive. and collect on its behalf any and all such
payments or distributions; and

 

STANTON/BRADY/CELESTE ASSETS LEASE AGREEMENT



--------------------------------------------------------------------------------

  3.1.3 the Subordinated Lenders agree not to, directly or indirectly, initiate,
prosecute or participate in any claim, action or other proceeding challenging
the enforceability, validity or priority of the System Lease Obligations then
due and payable.

Section 4. Incorrect Payments. If, for any reason whatsoever and whether
pursuant to an Insolvency Event or otherwise, Sharyland shall make or any of the
Subordinated Lenders shall receive any payment or distribution of any kind or
character, whether in cash, securities or other property (other than
Reorganization Securities), on account or in respect of the Subordinated
Indebtedness in contravention of any of the terms set forth herein, such
Subordinated Lender shall hold any such payment or distribution in trust for the
benefit of the Secured Parties, promptly notify the Entitled Party of the
receipt of such payment or distribution and promptly pay over or deliver such
distribution or payment to the Entitled Party or to any other Person nominated
by the Entitled Party, to hold for the account of the Secured Parties.

Section 5. Non-Impairment. To the fullest extent permitted by applicable Law, no
change of law or circumstances shall release or diminish any of the Subordinated
Lender’s obligations, liabilities, agreements or duties hereunder, or affect the
provisions set forth herein in any way.

Section 6. Benefit of Subordination Provisions. These subordination provisions
are intended solely to define the relative rights of the Secured Parties, the
Collateral Agent, the Company, the Subordinated Lenders, and their respective
successors and permitted assigns.

Section 7. Termination and Reinstatement. Notwithstanding anything to the
contrary contained herein, the Subordinated Indebtedness shall no longer be
subordinated in right of liquidation pursuant to the terms contained herein
otherwise at such time as the Secured Parties no longer have a lien on or
security interest in the System Lease Obligations. If any payment to any of the
Entitled Party, the Company, the Collateral Agent or the Secured Parties by
Sharyland or any other Person in respect of any of the System Lease Obligations
is held to constitute a preference or a voidable transfer under applicable Law,
or if for any other reason any such party is required to refund such payment to
Sharyland or to such Person or to pay the amount thereof to any other Person,
each Subordinated Lender agrees and acknowledges that the provisions set forth
herein shall continue to be effective or shall be reinstated, as the case may
be, to the extent of any such payment or payments.

Section 8. Restrictions on Transfers. None of the Subordinated Lenders may
transfer (by sale, novation or otherwise) any of its rights or obligations under
the Subordinated Indebtedness unless the transferee of such interest first
agrees in writing to be bound by the terms of this Exhibit B applicable to the
transferor of such interest and executes an instrument to that effect.

 

STANTON/BRADY/CELESTE ASSETS LEASE AGREEMENT



--------------------------------------------------------------------------------

Section 9. Exercise of Powers.

 

9.1 After the occurrence and during the continuance of an Insolvency Event, the
Entitled Party shall be entitled to exercise its rights and powers under these
subordination provisions in such a manner and at such times as the Entitled
Party in its absolute discretion may determine.

 

9.2 The Subordinated Lenders alone shall be responsible for their contracts,
engagements, acts, omissions, defaults and losses and for liabilities incurred
by them.

 

STANTON/BRADY/CELESTE ASSETS LEASE AGREEMENT



--------------------------------------------------------------------------------

EXHIBIT C

INSURANCE

Subject to Section 6.2(b) of this Agreement, during the term of the Note
Purchase Agreements, the Credit Agreements or until otherwise agreed by Lessee
and Lessor, Lessee shall comply with the insurance requirements set forth in
this Exhibit C. Capitalized terms used herein but not otherwise defined in this
Agreement have the meanings assigned to such terms in the Note Purchase
Agreements or the Credit Agreements, as applicable.

 

A. Coverages.

Property Insurance (Operational):

 

Cover:    All assets comprising the Stanton/Brady/Celeste Assets against “all
risks” of physical loss or damage (including but not limited to machinery
breakdown, earthquake, flood, windstorm and terrorism) Principal Exclusions:   
War and civil war    Nuclear risks    Theft and mysterious disappearance
revealed in the course of inventory undertaking    The cost of making good wear
and tear, gradual deterioration, etc., but not the consequential damage   
Consequential loss not otherwise excluded    Fraud and misrepresentation Sum
Insured:    Full replacement cost subject to the following sublimits. Sublimits:
   Earthquake – full replacement cost    Flood – full replacement cost   
Windstorm – full replacement cost Deductible:    $250,000 per loss or
occurrence, except $250,000 earthquake and flood and $250,000 windstorm Insured:
   Lessee    Lessor

 

STANTON/BRADY/CELESTE ASSETS LEASE AGREEMENT



--------------------------------------------------------------------------------

Additional Insured:    The Prudential Insurance Company of America, as Purchaser
   Prudential Retirement Insurance and Annuity Company, as Purchaser    Royal
Bank of Canada, as Lender    The Bank of New York Mellon Trust Company, N. A.,
as Collateral Agent    The Secured Parties to the Note Purchase Agreements   
The Secured Parties to the Credit Agreements Mortgagee:    Bank of New York
Mellon Trust Company, N.A. as Collateral Agent for the benefit of the Secured
Parties Loss Payee:    The Bank of New York Mellon Trust Company, N.A. as
Collateral Agent, as first loss payee Conditions:    30 days’ notice of
cancellation or non-renewal except 10 days for non-payment of premium   
Acceptable loss payable clause    Non-vitiation wording in favor of the
Collateral Agent and the Secured Parties    Waiver of subrogation in favor of
the additional insureds General Liability Insurance: Cover:    Lessee against
any liability arising out of claims for personal injury and property damage. Sum
Insured:    $1,000,000 per occurrence up to a minimum of $2,000,000 aggregate
limit (except that the fire damage legal liability coverage may be limited to
$100,000 per fire and the medical expense coverage may be limited to $5,000 for
any one injured person). Insured:    Lessee    Lessor

 

STANTON/BRADY/CELESTE ASSETS LEASE AGREEMENT



--------------------------------------------------------------------------------

Additional Insured:    The Prudential Insurance Company of America, as Purchaser
   Prudential Retirement Insurance and Annuity Company, as Purchaser    The Bank
of New York Mellon Trust Company, N. A., as Collateral Agent    Royal Bank of
Canada, as Lender    The Secured Parties Conditions:    Occurrence policy
wording or Aegis claims-first-made policy form    Worldwide territory Automobile
Liability Insurance: Cover:    Lessee for liability arising out of claims for
personal injury (including bodily injury and death) and property damage covering
all owned (if any), leased, non-owned and hired vehicles of Lessee, including
loading and unloading. Sum Insured:    $1,000,000 each accident. Deductible:   
$1,000 each accident. Insured:    Lessee    Lessor    Additional Insured: The
Prudential Insurance Company of America, as Purchaser    Prudential Retirement
Insurance and Annuity Company, as Purchaser    The Bank of New York Mellon Trust
Company, N. A., as Collateral Agent    Royal Bank of Canada, as Lender    The
Secured Parties Workers’ Compensation and Employer’s Liability Insurance: Cover:
   Lessee will maintain workers’ compensation insurance as required by
applicable state laws and employer’s liability insurance insuring Lessee for
liability arising out of injury to or death of employees. Sum Insured:   
$1,000,000 each accident.

 

STANTON/BRADY/CELESTE ASSETS LEASE AGREEMENT



--------------------------------------------------------------------------------

Insured:    Lessee    Lessor Excess or Umbrella Insurance: Cover:    Insurance
covering claims in excess of the underlying insurance described in the
foregoing. Sum Insured:    $25,000,000 each occurrence and in the aggregate
Deductible:    $1,000,000 any one occurrence or amount of underlying insurance.
Insured:    Lessee    Lessor Additional Insured:    The Prudential Insurance
Company of America, as Purchaser    Prudential Retirement Insurance and Annuity
Company, as Purchaser    The Bank of New York Mellon Trust Company, N. A., as
Collateral Agent    Royal Bank of Canada, as Lender    The Secured Parties
Conditions:    Following form

 

  B. Company Conditions and Requirements.

1. Loss Notification. Lessee shall promptly notify Lessor of any single loss or
event likely to give rise to a claim against an insurer for an amount in excess
of $1,000,000 covered by any insurance policies required by this Exhibit C.

2. Payment of Loss Proceeds. The Collateral Agent, on behalf of the Secured
Parties, shall be named as the first loss payee in applicable insurance policies
(pursuant to a standard lender’s loss payable endorsement equivalent to a CP
1218).

3. Compliance With Policy Requirements. Lessee shall not violate or permit to be
violated any of the conditions, provisions or requirements of any insurance
policy required by this Exhibit C, and Lessee shall perform, satisfy and comply
with, or cause to be performed, satisfied and complied with, all conditions,
provisions and requirements of all insurance policies.

4. Waiver of Subrogation. Lessee hereby waives any and every claim for recovery
from the Secured Parties for any and all loss or damage covered by any of the
insurance policies to be maintained under this Agreement to the extent that such
loss or damage is recovered under any such policy. If the

 

STANTON/BRADY/CELESTE ASSETS LEASE AGREEMENT



--------------------------------------------------------------------------------

foregoing waiver will preclude the assignment of any such claim to the extent of
such recovery, by subrogation (or otherwise), to an insurance company (or other
Person), Lessee shall give written notice of the terms of such waiver to each
insurance company which has issued, or which may issue in the future, any such
policy of insurance (if such notice is required by the insurance policy) and
shall cause each such insurance policy to be properly endorsed by Lessee to, or
to otherwise contain one or more provisions that prevent the invalidation of the
insurance coverage provided thereby by reason of such waiver.

5. Notices. Lessee will advise Lessor in writing promptly of (i) any material
changes in the coverage or limits provided under any policy required by
Section 6.2 of this Agreement and this Exhibit C and (ii) any default in the
payment of any premium and of any other act or omission on the part of Lessee
which may invalidate or render unenforceable, in whole or in part, any insurance
being maintained by Lessee pursuant to this Exhibit C.

 

C. Insurance Policy Conditions and Requirements.

1. Permitted Insurers. Lessee shall obtain the insurance required by this
Exhibit C from responsible insurance companies authorized to do business in
Texas (if required by law or regulation) with an A.M. Best Insurance Reports
rating of A-, 8 or better.

2. Control of Loss. If commercially feasible all policies of insurance required
to be maintained pursuant to this Exhibit C, wherein more than one insurer
provides the coverage on any single policy, shall have a clause (or a separate
agreement among the insurers) wherein all insurers have agreed that the lead
insurer shall have full settlement authority on behalf of the other insurers.

3. Loss Survey. All policies of insurance required to be maintained pursuant to
this Exhibit C, wherein more than one insurer provides the coverage on any
single policy, shall have a clause (or a separate agreement among the insurers)
wherein all insurers have agreed upon the employment of a single firm to survey
and investigate all losses on behalf of the insurers.

4. Policy Cancellation and Change. All policies of insurance required to be
maintained pursuant to this Exhibit C shall be endorsed so that if at any time
they are canceled, or their coverage is reduced (by any party including the
insured) so as to affect the interests of the Collateral Agent, the Holders and
any other Secured Party, such cancellation or reduction shall not be effective
as to the Secured Parties for thirty (30) days, except for non-payment of
premium which shall be for ten (10) days, after receipt by the Collateral Agent
and the Secured Parties of written notice from such insurer of such cancellation
or reduction.

5. Miscellaneous Policy Provisions. All insurance policies providing operational
property damage, (i) shall name the Collateral Agent, on behalf of the Secured
Parties, as the first loss payee, (ii) shall include a Lender’s loss payable
clause in favor of the Collateral Agent, on behalf of the Secured Parties.

6. Separation of Interests. All policies (other than in respect to workers
compensation insurance) shall insure the interests of the Secured Parties
regardless of any breach or violation by Lessee or any other party of
warranties, declarations or conditions contained in such policies, any action or
inaction of Lessee or others, or any foreclosure relating to the
Stanton/Brady/Celeste Assets.

 

STANTON/BRADY/CELESTE ASSETS LEASE AGREEMENT



--------------------------------------------------------------------------------

7. Waiver of Subrogation. All policies of insurance required by this Exhibit C
shall provide for waivers of subrogation in favor of the Secured Parties and
their respective officers and employees.

8. Liability Insurance Endorsements. All policies of liability insurance
required to be maintained by Lessee shall be endorsed as follows:

(i) To name the Secured Parties as additional insureds;

(ii) To provide a severability of interests and cross liability clause; and

(iii) That the insurance shall be primary and not excess to or contributing with
any insurance or self-insurance maintained by Lessee.

 

D. Acceptable Policy Terms and Conditions.

All policies of insurance required to be maintained pursuant to this Exhibit C
shall contain terms and conditions reasonably acceptable to Lessor.

 

STANTON/BRADY/CELESTE ASSETS LEASE AGREEMENT



--------------------------------------------------------------------------------

SCHEDULE 3.2(b)

FORM OF RENT SUPPLEMENT

Rent Supplement

Pursuant to Section 3.2(b) of Lease

[Date of Supplement]

Incremental CapEx:

Lessee CapEx:

Base Rent:

Percentage Rent Percentages:

Annual Percentage Rent Breakpoints:

Revenues Attributable to Lessee CapEx:

ERCOT Transmission Rate Allocation:

Term of Rent Supplement:

 

Executed this      day of             , 20    . SHARYLAND UTILITIES, L.P. By:  

 

Name:  

 

Title:  

 

SHARYLAND DISTRIBUTION & TRANSMISSION SERVICES, L.L.C. By:  

 

Name:  

 

Title:  

 

 

STANTON/BRADY/CELESTE ASSETS LEASE AGREEMENT